


EXHIBIT 10.1




AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
JUNE 29, 2015
among
HINES GLOBAL REIT PROPERTIES LP,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent for Foreign Currencies
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BANK OF MONTREAL, CHICAGO BRANCH,
REGIONS BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers






--------------------------------------------------------------------------------

i

TABLE OF CONTENTS
Page
ARTICLE I Definitions    1
SECTION 1.01 Defined Terms    1
SECTION 1.02 Classification of Loans and Borrowings    22
SECTION 1.03 Terms Generally    22
SECTION 1.04 Accounting Terms; GAAP    23
SECTION 1.05 Currencies; Currency Equivalents    23
ARTICLE II The Credits    23
SECTION 2.01 Commitments    23
SECTION 2.02 Loans and Borrowings    24
SECTION 2.03 Requests for Revolving Borrowings    24
SECTION 2.04 Change of Currency    25
SECTION 2.05 Swingline Loans    26
SECTION 2.06 Letters of Credit    27
SECTION 2.07 Funding of Borrowings    30
SECTION 2.08 Interest Elections    31
SECTION 2.09 Termination, Reduction and Increase of Commitments    32
SECTION 2.10 Repayment of Loans; Evidence of Debt    33
SECTION 2.11 Prepayment of Loans    34
SECTION 2.12 Fees    35
SECTION 2.13 Interest    36
SECTION 2.14 Alternate Rate of Interest    37
SECTION 2.15 Increased Costs    37
SECTION 2.16 Break Funding Payments    38
SECTION 2.17 Taxes    39
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs    42
SECTION 2.19 Mitigation Obligations; Replacement of Lenders    44
SECTION 2.20 Defaulting Lenders    44
SECTION 2.21 Special Provisions Regarding Foreign Currency Loans    46
SECTION 2.22 Extension    47
ARTICLE III Representations and Warranties    48
SECTION 3.01 Organization; Powers    48
SECTION 3.02 Authorization; Enforceability    49
SECTION 3.03 Governmental Approvals; No Conflicts    49
SECTION 3.04 Financial Condition; No Material Adverse Change    49
SECTION 3.05 Properties    49
SECTION 3.06 Litigation and Environmental Matters    50
SECTION 3.07 Compliance with Laws and Agreements    51
SECTION 3.08 Investment Company Status    51
SECTION 3.09 Taxes    51
SECTION 3.10 ERISA    51
SECTION 3.11 Disclosure    52
SECTION 3.12 Insurance    52
SECTION 3.13 Subsidiaries    52



--------------------------------------------------------------------------------

ii

SECTION 3.14 Solvent    52
SECTION 3.15 Anti-Corruption Laws and Sanctions    52
ARTICLE IV Conditions    53
SECTION 4.01 Effective Date    53
SECTION 4.02 Each Credit Event    53
ARTICLE V Affirmative Covenants    54
SECTION 5.01 Financial Statements; Ratings Change and Other Information    54
SECTION 5.02 Notices of Material Events    55
SECTION 5.03 Existence; Conduct of Business    55
SECTION 5.04 Payment of Obligations    55
SECTION 5.05 Maintenance of Properties; Insurance    55
SECTION 5.06 Books and Records; Inspection Rights    55
SECTION 5.07 Compliance with Laws    56
SECTION 5.08 Use of Proceeds and Letters of Credit    56
SECTION 5.09 Accuracy Of Information    56
SECTION 5.10 Financial Tests    56
SECTION 5.11 Unencumbered Pool    57
SECTION 5.12 Guaranties    58
SECTION 5.13 Environmental Matters    58
ARTICLE VI Negative Covenants    59
SECTION 6.01 Indebtedness    59
SECTION 6.02 Liens    59
SECTION 6.03 Fundamental Changes    60
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions    62
SECTION 6.05 Hedging Agreements    62
SECTION 6.06 Restricted Payments    63
SECTION 6.07 Transactions with Affiliates    63
SECTION 6.08 Restrictive Agreements    63
SECTION 6.09 Lender Ownership    63
SECTION 6.10 Use of Proceeds and Letters of Credit    63
SECTION 6.11 Government Regulation    64
ARTICLE VII Events of Default    64
SECTION 7.01 Events of Default    64
ARTICLE VIII The Administrative Agent    66
SECTION 8.01 General    66
ARTICLE IX Miscellaneous    68
SECTION 9.01 Notices    68
SECTION 9.02 Waivers; Amendments    70
SECTION 9.03 Expenses; Indemnity; Damage Waiver    70
SECTION 9.04 Successors and Assigns    72
SECTION 9.05 Survival    75
SECTION 9.06 Counterparts; Integration; Effectiveness    75
SECTION 9.07 Severability    75



--------------------------------------------------------------------------------

iii

SECTION 9.08 Right of Setoff    75
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process    76
SECTION 9.10 WAIVER OF JURY TRIAL    76
SECTION 9.11 Headings    76
SECTION 9.12 Confidentiality    77
SECTION 9.13 Interest Rate Limitation    77
SECTION 9.14 Judgment Currency    78
SECTION 9.15 USA PATRIOT Act    79


SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.13 -- List of Subsidiaries
Schedule 5.11 -- Unencumbered Pool
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- List of Guarantors
Exhibit B-1 -- Form of Guaranty
Exhibit C -- Form of Revolving/Term Note
Exhibit C-1 -- Form of Swingline Note
Exhibit D -- Form of Compliance Certificate
Exhibit E-1 -- U.S. Tax Compliance Certificate
Exhibit E-2 -- U.S. Tax Compliance Certificate
Exhibit E-3 -- U.S. Tax Compliance Certificate
Exhibit E-4 -- U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------

1

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 29,
2015, among HINES GLOBAL REIT PROPERTIES LP, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN EUROPE LIMITED, as
Administrative Agent for Foreign Currencies, BANK OF AMERICA, N.A., as
Syndication Agent, and BANK OF MONTREAL, CHICAGO BRANCH, REGIONS BANK, and U.S.
BANK NATIONAL ASSOCIATION, as Co-Documentation Agents.
The Borrower, the Administrative Agent and certain of the Lenders entered into a
Credit Agreement dated as of May 22, 2013 (as amended to the date hereof, the
“Original Credit Agreement”). The Borrower, the Administrative Agent and the
Lenders have agreed to amend and restate the Original Credit Agreement pursuant
to the terms of this Agreement. Accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to
Eurodollar Borrowings denominated in a Foreign Currency, the Adjusted LIBO Rate
shall mean the LIBO Rate.
“Adjusted Net Operating Income” means, for any income producing Real Property,
the Net Operating Income less the Capital Expenditure Reserve for such property.
“Administrative Agent” means (a) with respect to Borrowing Requests and the
administration of Loans denominated in a Foreign Currency and Foreign Currency
Letters of Credit, J.P. Morgan Europe Limited, and (b) for all other purposes
under the Loan Documents, JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page or LIBOR02 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal



--------------------------------------------------------------------------------

2

Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Loan Commitments represented by such Lender’s Revolving Loan
Commitment, or the percentage of the total Foreign Currency Commitments
represented by such Lender’s Foreign Currency Commitment, or the percentage of
the total Term Loan Commitments represented by such Lender’s Term Loan
Commitment, as applicable. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratio of Indebtedness to Total Asset Value, depending on whether a Revolving
Loan or a Term Loan:
Revolving Loans and Swingline Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%




0.50%


1.50%
Category 2
greater than or equal to 45% and less than 50%






0.60%




1.60%
Category 3
greater than or equal to 50% and less than 55%






0.75%




1.75%
Category 4
greater than or equal to 55% and less than 60%






1.00%




2.00%
Category 5
greater than or equal to 60%




1.25%


2.25%






--------------------------------------------------------------------------------

3

Term Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%




0.45%


1.45%
Category 2
greater than or equal to 45% and less than 50%






0.55%




1.55%
Category 3
greater than or equal to 50% and less than 55%






0.70%




1.70%
Category 4
greater than or equal to 55% and less than 60%






1.00%




2.00%
Category 5
greater than or equal to 60%




1.25%


2.25%



For purposes of the foregoing, until the Administrative Agent has received the
Compliance Certificate for the period ending June 30, 2015, the Applicable Rate
for Category 2 shall be in effect.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Australian Bill Rate” means, for any Interest Period: (a) the average bid rate
(expressed as a percentage yield per annum to maturity being the arithmetic
average, rounded up to the nearest four decimal places) published at or about
10:30 a.m., Sydney local time, on the first day of such Interest Period on the
Reuters Screen under the heading “BBSY” for bills of exchange having a tenor
approximating as closely as possible the length of such Interest Period, or (b)
if the rate described under clause (a) above is not published at the relevant
time, or the basis on which that rate is displayed is changed and in the opinion
of the Administrative Agent it ceases to reflect the applicable Lenders’ cost of
funding, then the applicable rate will be determined by the Administrative Agent
to be the average of the buying rates quoted to the Administrative Agent by
three (3) Australian banks at or about 10:30 a.m., Sydney local time, on the
date of determination for bills of exchange with a tenor approximating the
length of such Interest Period.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date for Revolving Loans (as same may
be extended in accordance with this Agreement) and the date of termination of
the Revolving Loan Commitments.



--------------------------------------------------------------------------------

4

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Hines Global REIT Properties LP, a Delaware limited
partnership.
“Borrowing” means (a) Loans of the same Class or Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, (b) when
used in connection with a Loan or a Letter of Credit denominated in a Foreign
Currency, the term “Business Day” shall also exclude any day on which commercial
banks and the London foreign exchange market are not open to settle payments in
the Principal Financial Center where such Foreign Currency is cleared and
settled, and (c) when used in connection with a Loan or Letter of Credit
denominated in Euros, the term “Business Day” shall also exclude any day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euros.
“Capital Expenditure Reserve” means, on an annual basis (or a pro-rata basis for
assets owned less than twelve (12) months on the date of calculation), an amount
equal to the product of (a) the aggregate number of gross square feet of
improvements contained in each Real Property parcel owned by the Borrower or any
Subsidiary of the REIT that has reached the Stabilization Date, measured as of
the last day of each of the immediately preceding four (4) calendar quarters and
averaged, multiplied by (b) $0.15 for Retail Property and Industrial Property,
$0.25 for Office Buildings, plus the sum of $200 per unit for Multifamily
Residential Property that has reached the Stabilization Date. Capital
Expenditure Reserve shall be calculated on a consolidated basis, and including
(without duplication) the Equity Percentage of Capital Expenditure Reserve for
the REIT’s Subsidiaries and Unconsolidated Affiliates.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital



--------------------------------------------------------------------------------

5

leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“CDOR Rate” means, with respect to a Eurodollar Borrowing denominated in
Canadian Dollars for the relevant Interest Period, the Canadian deposit offered
rate which, in turn means on any day the annual rate of interest which is the
rate determined as being the arithmetic average of the quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
dollar denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m., Chicago, Illinois time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Chicago, Illinois time, to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the CDOR component of such rate calculated
above on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m., Chicago, Illinois time, on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.
“Change in Control” means (a) the management and operations of the investment
advisor to the REIT (for so long as it is a real estate investment trust) are no
longer controlled by a Hines Affiliate; (b) a Hines Affiliate no longer has the
day to day Control of any successor to the REIT that is not a real estate
investment trust; (c) the REIT (or its successor) shall no longer Control the
Borrower; or (d) the REIT (or its successor) shall no longer own (directly or
indirectly) at least seventy percent (70%) of the Equity Interests in the
Borrower.
“Change in Law” means the occurrence after the Effective Date (or, with respect
to any Lender that becomes a party to this Agreement after the Effective Date,
such later date after which such Lender becomes a party to this Agreement) (a)
the adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided,
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in “Law”, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means the Revolving Loan Commitment or the Term Loan Commitment, or
any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.



--------------------------------------------------------------------------------

6

“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise, capital or
similar Taxes or branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Currency Valuation Date” has the meaning set forth in Section 2.11(c).
“Debt Service Coverage Ratio” means the ratio of (a) the REIT’s EBITDA for the
immediately preceding four (4) calendar quarters less the Capital Expenditure
Reserve for such period; to (b) all of the principal and interest paid on the
REIT’s Indebtedness for such period (excluding balloon payments of principal due
at the stated maturity of such Indebtedness, and any full or partial loan
prepayments prior to the stated maturity thereof).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Equivalent” means, with respect to any Revolving Credit Exposure
denominated in any Foreign Currency, the amount of dollars that would be
required to purchase the amount of the Foreign Currency equal to such Revolving
Credit Exposure on the date of determination, based upon the exchange rate at
approximately 11:00 a.m., London time, on the Reuters World Currency Page. In
the event that such



--------------------------------------------------------------------------------

7

rate does not appear on any Reuters World Currency Page, the exchange rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such exchange rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of dollars
are then being conducted, at or about 11:00 a.m., local time, on such date for
the purchase of the dollars for delivery two (2) Business Days later; provided,
however, that if, at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any method as it
reasonably deems appropriate to determine such rate, and such determination
shall be conclusive absent manifest error.
“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.
“Domestic Real Property” means Real Property located in one of the fifty states
of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, in each case, as determined on a consolidated
basis in accordance with GAAP, plus or minus (c) to the extent included in the
determination of net income, any losses or gains resulting from (i) Real
Property sales other than merchant build sales, (ii) write-downs, write-ups,
write-offs or other valuation adjustments of assets or liabilities, (iii)
adjustments for interest rate swaps, (iv) adjustments for acquisition fees and
related costs included as an expense, (v) adjustments for “straight-line rent
accounting,” (vi) prepayment of debt, and (vii) non-cash adjustments for
currency exchanges, and including (without duplication) the Equity Percentage of
EBITDA for the REIT’s Subsidiaries and Unconsolidated Affiliates.
“Effective Date” means the date of this Agreement.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®,ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Ground Lease” means a lease of Real Property in which the Borrower, a
Subsidiary of the Borrower or a Subsidiary of the REIT is ground lessee meeting
the following requirements: (a) a remaining term (including renewal options
exercisable at lessee’s sole option) of at least twenty-five (25) years, and
(b) the Administrative Agent has determined that the ground lease is financeable
in that it provides or allows (either in the ground lease or in a current valid
estoppel letter executed by the landlord) for, without further consent from the
landlord, (i) notice and right to cure to lessee’s lender, (ii) a pledge and
mortgage of the leasehold interest, and (iii) recognition of a foreclosure of
the leasehold interest including no prohibition on entering into a new lease
with the lender.
“Eligible Qualified Property” means Qualified Real Property that satisfies all
of the following requirements: (a) such property must be wholly owned (if held
within a Subsidiary of the Borrower or the REIT, such Subsidiary shall be
prohibited from incurring recourse indebtedness); (b) such property



--------------------------------------------------------------------------------

8

must be free from any material structural, title or environmental issues; and
(c) such property must be controlled by the Borrower or the REIT.
“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary of the Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equity Percentage” means the aggregate ownership percentage of the REIT and its
Subsidiaries in each Subsidiary or Unconsolidated Affiliate, which shall be
calculated as follows: (a) for inclusion in Indebtedness, the REIT’s nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary’s or the Unconsolidated Affiliate’s organizational
documents, and (b) for all other purposes, the greater of (i) the REIT’s nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary’s or the Unconsolidated Affiliate’s organizational
documents, and (ii) the REIT’s economic ownership interest in the Subsidiary or
the Unconsolidated Affiliate, reflecting the REIT’s share of income and expenses
of the Subsidiary or the Unconsolidated Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 303 of
ERISA and Section 430 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan by the PBGC
(for which the reporting requirements have not been waived); (b) the failure of
a Plan to meet the minimum funding standards under Section 430 of the Code or
Section 302(c) of ERISA (determined without regard to any waiver of funding
provisions therein); (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower



--------------------------------------------------------------------------------

9

or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
institution of proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal from any
Plan (as a substantial employer pursuant to Section 4063 of ERISA) or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Euro” means the single currency of participating member states of the European
Union.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the CDOR Rate or the
Australian Bill Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise, capital and similar Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) or the
inaccuracy or deficiency of any form or documentation provided thereunder, (d)
any U.S. Federal



--------------------------------------------------------------------------------

10

withholding Taxes imposed under FATCA, and (e) any withholding Taxes imposed on
amounts payable to or for the account of an Administrative Agent pursuant to a
law in effect on the date on which such Administrative Agent becomes a party to
this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version of such provisions that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, and any agreement
entered into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreement entered into in connection with the implementation
of the foregoing and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of the Borrower.
“Foreign Currency” means the lawful currency of any of (a) the United Kingdom
(British Pounds Sterling), (b) the European Economic Union (Euros), (c)
Australia (the Australian Dollar), or (d) Canada (the Canadian Dollar).
“Foreign Currency Commitment” means with respect to each Lender, the amount set
forth on Schedule 2.01 as its commitment for Revolving Loans in Foreign
Currencies, or in the Assignment and Assumption pursuant to which such Lender
assumed its Commitment, as such amount may be reduced or increased from time to
time pursuant to assignment by or to such Lender pursuant to Section 9.04 or
increased or decreased pursuant to Section 2.09. The aggregate Dollar Equivalent
of the Lenders’ Foreign Currency Commitments is $400,000,000.
“Foreign Currency Equivalent” means, with respect to any amount in dollars, the
amount of any Foreign Currency that could be purchased with such amount of
dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as determined by the Administrative
Agent.
“Foreign Currency Letter of Credit” means any Letter of Credit denominated in
Foreign Currency.
“Foreign Currency Sublimit” means the Dollar Equivalent of Revolving Loans
denominated in Foreign Currency and Foreign Currency Letters of Credit, equal to
$400,000,000.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.



--------------------------------------------------------------------------------

11

“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means, collectively, Hines Global REIT, Inc., a Maryland
corporation, the Persons listed on Exhibit B attached hereto, and any other
Person who from time to time has executed a Guaranty as required by the terms of
this Agreement.
“Guaranty” means a guaranty in the form of Exhibit B-1 attached hereto, and
collectively all of such Guaranties.
“Hazardous Materials” means all wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“HILP” means Hines Interests Limited Partnership, a Delaware limited
partnership.
“Hines Affiliate” means any entity which (x) is any of (i) a general or limited
partnership, in which the only managing general partners are Gerald D. Hines,
Jeffrey C. Hines, HILP or another Hines Affiliate; (ii) a limited liability
company in which the only managing members are one or more of Gerald D. Hines,
Jeffrey C. Hines, HILP or another Hines Affiliate; (iii) a corporation a
majority of the voting stock of which is owned, directly or indirectly, by
members of the Hines Family, one or more Hines Family Trusts or another Hines
Affiliate; (iv) HILP; (v) any Hines Fund; or (vi) any other entity other than
the entities described in clauses (i) - (v) of this definition that is
Controlled, directly or indirectly, by Gerald D. Hines, Jeffrey C. Hines, a
Hines Family Trust, HILP or another Hines Affiliate, and (y) has non-exclusive
rights in writing to use the “Hines” name or brand and to access the “Hines”
support network in discharging its obligations under this Agreement.



--------------------------------------------------------------------------------

12

“Hines Family” means any one or more of (i) Jeffrey C. Hines, his spouse and his
children (including, without limitation, children by adoption); (ii) Gerald D.
Hines, his spouse and his children and grandchildren (including, without
limitation, children and grandchildren by adoption); or (iii) the estate of
either of Jeffrey C. Hines or Gerald D. Hines.
“Hines Family Trust” means a trust, the vested beneficiaries of which include
members of the Hines Family and in which the only trustees are Gerald D. Hines,
Jeffrey C. Hines, HILP, another Hines Affiliate, or one or more current officers
or directors of a Hines Affiliate.
“Hines Fund” means any fund or co-investment vehicle, platform or program (e.g.,
a series of related coordinated investments through project-specific legal
entities) controlled by HILP or another Hines Affiliate, as fund/entity/program
managing general partner, managing member or manager, including without
limitation, any real estate investment trust or similar entity; and “Hines
Funds” means more than one Hines Fund.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others based
on the amount guaranteed by such Person, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) payments received in consideration of sale of an ownership
interest in the Borrower when the interest so sold is determined, and the date
of delivery is, more than one (1) month after receipt of such payment and only
to the extent that the obligation to deliver such interest is not payable solely
in such interest of such Person, and (l) all obligations, contingent or
otherwise, of such Person with respect to any Hedging Agreements that are not
secured by Real Property. For purposes of determining Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Each of the components of Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, as applicable, and including
(without duplication) the Equity Percentage of Indebtedness for the REIT’s
Subsidiaries and Unconsolidated Affiliates.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.



--------------------------------------------------------------------------------

13

“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
May, 2015 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means all of a Person’s paid, accrued or capitalized interest
expense (excluding from capitalized interest expense funds available to be drawn
for interest expense on a construction loan, either from the loan or an
established reserve account) on such Person’s Indebtedness (whether direct,
indirect or contingent, and including, without limitation, interest on all
convertible debt but not non-cash interest expense on convertible debt), and
including (without duplication) the Equity Percentage of Interest Expense for
the REIT’s Subsidiaries and Unconsolidated Affiliates.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter and, if agreed upon by all Lenders, twelve months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“International Real Property” means any Real Property that is not Domestic Real
Property.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period (as defined in the
definition of “LIBO Rate”); and (b) the LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.



--------------------------------------------------------------------------------

14

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in each’s capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period (other than Foreign Currency
Borrowings in British Pounds Sterling, which will be determined on the date of
commencement of such Interest Period); provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”),
then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.



--------------------------------------------------------------------------------

15

“Loan Documents” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Loan Parties in connection with the transactions contemplated hereby.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and shall mean either the Revolving Loans or the Term Loan, or both,
as applicable.
“Major Acquisition” means (i) any single acquisition of a Person or assets by
the REIT that has a gross purchase price equal to or greater than ten percent
(10.0%) of the then Total Asset Value (without giving effect to the
acquisition), or (ii) one or more acquisitions of one or more Persons or assets
by the REIT in any two (2) consecutive calendar quarters which in the aggregate
have a gross purchase price equal to or greater than ten percent (10.0%) of the
Total Asset Value (without giving effect to the acquisition).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the REIT and its Subsidiaries taken
as a whole, (b) the ability of the Borrower to perform any of its obligations
under this Agreement or (c) the rights of or benefits available to the Lenders
under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding (a) $25,000,000 for Recourse Debt, and (b)
$60,000,000 for all other such Indebtedness.
“Maturity Date” means four (4) years after the Effective Date, as the same may
be extended in accordance with Section 2.22.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multifamily Residential Property” means Real Property that is used primarily
for multifamily residential apartments, which may include ancillary uses such as
retail uses.
“Net Operating Income” means, for any income producing operating Real Property,
the difference between (a) any rental revenues (other than those paid or payable
other than in cash), proceeds and other income received from such property,
including all pass-through reimbursables (to the extent the expense being
reimbursed is included as an expense in clause (b) below), early lease
termination or other penalties to the extent they replace revenue which would
have been earned during the same period, proceeds from rental interruption
insurance, and percentage rent (but excluding security or other deposits, or
other income of a non-recurring nature) during the determination period, less
(b) an amount equal to all costs and expenses (excluding interest expense,
income taxes and any expenditures that are capitalized in accordance with GAAP)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of such property during the determination period; provided,
however, that the amount for the expenses for the management of a property
included in clause (b) above shall be set at the greater of actual expense or
two and one-half percent (2.5%) of the amount provided in clause (a) above. Net
Operating Income shall be calculated on a consolidated basis in accordance with
GAAP, and including (without duplication) the Equity Percentage of Net Operating
Income for the REIT’s Subsidiaries and Unconsolidated Affiliates.



--------------------------------------------------------------------------------

16

“Net Worth” means Total Asset Value less Indebtedness of the REIT.
“Note” means a promissory note in the form attached hereto as Exhibit C payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by the Borrower, as the same may be amended, supplemented, modified
or restated from time to time and shall include the Swingline Note; “Notes”
means, collectively, all of such Notes outstanding at any given time.
“Occupancy Level” means the occupancy level of a Real Property that is leased to
bona fide tenants (including leases to Affiliates of any Loan Party or the
subject property manager (or any of their respective Affiliates) up to a maximum
amount of space covered by such leases (including expansion options) of five
percent (5.0%) of the net rentable space in the applicable project) paying rent
required under written leases, based on the square feet of occupancy at the time
of determination.
“Office Buildings” means Real Property that is used primarily for general office
space, which may include ancillary uses such as retail and restaurant uses.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document, or sold or assigned an interest
in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;



--------------------------------------------------------------------------------

17

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary of the Borrower;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 430 of the Code or Section 303 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York, New York; each



--------------------------------------------------------------------------------

18

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such Foreign Currency is cleared and settled,
as determined by the Administrative Agent.
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, and (b) is not subject to or
affected by any limiting agreement as described in Section 6.08 of this
Agreement.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Recourse Debt” means Indebtedness of the REIT and any of its Subsidiaries for
which the obligor (including as a guarantor) has personal liability in addition
to the value of the collateral.
“Register” has the meaning assigned to such term in Section 9.04.
“REIT” means Hines Global REIT, Inc., a Maryland corporation.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 50.0% of the
sum of the total Revolving Credit Exposures, Term Loans and unused Commitments
at such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower shall be disregarded.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of



--------------------------------------------------------------------------------

19

the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
“Retail Property” means Real Property that is used primarily as a retail
shopping center, which may include ancillary uses such as office, medical and
restaurant uses.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. A Lender’s Revolving
Loan Commitment shall include its Foreign Currency Commitment, if any. The
initial amount of each Lender’s Revolving Loan Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Loan Commitments is $425,000,000.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Secured Debt” means the Indebtedness of the REIT and any of its Subsidiaries
secured by a Lien.
“Secured Recourse Debt” means Secured Debt that is Recourse Debt.
“Sharing Event” means (i) the occurrence of an Event of Default with respect to
a Loan Party under clauses (g) or (h) of Section 7.01, or (ii) the acceleration
of the maturity date of the Loans by the Administrative Agent upon the
occurrence of an Event of Default.



--------------------------------------------------------------------------------

20

“Stabilization Date” means, with respect to a property, the earlier of (a)
twelve (12) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Debt” means Unsecured Debt owed to Hines Interests Limited
Partnership or Persons Controlled by Hines Interests Limited Partnership, and
subordinated to the payment of the Indebtedness incurred under this Agreement
and any Liens securing the Indebtedness incurred under this Agreement on terms
satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means each of JPMCB and Bank of America, N.A., in each’s
capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Note” means a promissory note in the form attached hereto as
Exhibit C-1 payable to the Swingline Lender evidencing the obligations of the
Borrower to the Swingline Lender and executed by the Borrower, as the same may
be amended, supplemented, modified or restated from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges in the nature of a tax imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Loan” means a Loan made pursuant to Section 2.01.



--------------------------------------------------------------------------------

21

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder on the Effective Date in an amount not
exceeding the amount set forth on Schedule 2.01. The initial aggregate amount of
the Lenders’ Term Loan Commitments is $495,000,000.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of the REIT’s, the Borrower’s and any of the REIT’s Subsidiaries’
Real Property multiplied by the Equity Percentage for that REIT Subsidiary; plus
(b) the amount of any cash and cash equivalents, excluding tenant security and
other restricted deposits (other than as allowed by clause (e) of this
definition) of the REIT; plus (c) investments in the REIT’s Unconsolidated
Affiliates that are engaged primarily in the business of investment in and
operation of Real Property, valued at an amount equal to the Value of each
Unconsolidated Affiliate’s Real Property multiplied by the Equity Percentage for
that Unconsolidated Affiliate; plus (d) loans, advances and extensions of credit
that are made by the REIT or any of its Subsidiaries or Unconsolidated
Affiliates that are not then in default (calculated on the book value of the
investment in accordance with GAAP, multiplied in the case of Subsidiaries of
the REIT and Unconsolidated Affiliates by the Equity Percentage for that
Subsidiary or Unconsolidated Affiliate); plus (e) earnest money deposits for
potential Real Property acquisitions where the potential beneficiary of the
deposit is not claiming that the underlying purchase agreement is in default,
not to exceed five percent (5.0%) of Total Asset Value before giving effect to
such deposits. For the purposes of calculating Total Asset Value, the aggregate
value of International Real Property may not exceed 55% of Total Asset Value
inclusive of such amount.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is a
Eurodollar Loan or Borrowing or is determined by reference to the Alternate Base
Rate.
“Unconsolidated Affiliate” means, with respect to any Person (the “parent”), at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would not be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for the Unencumbered Pool for the immediately preceding four
(4) calendar quarters, to (b) the greater of (i) the REIT’s Interest Expense on
all of the Unsecured Debt other than Subordinated Debt for the immediately
preceding four (4) calendar quarters or (ii) an amount equal to the Unsecured
Debt other than Subordinated Debt on the determination date multiplied by five
and one-half percent (5.50%) per annum. If the applicable Real Property has not
been owned for all of the twelve (12) preceding months, then the calculation of
the ratio for clause (ii) shall use the annualized Adjusted Net Operating Income
for that property based on the period of ownership.
“Unencumbered Pool” has the meaning assigned to such term in Section 5.11.
“Unencumbered Value Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt other than Subordinated Debt to (b) the sum of (without
duplication) the aggregate Value of all of the Unencumbered Pool.



--------------------------------------------------------------------------------

22

“Unsecured Debt” means Indebtedness of the REIT and its Subsidiaries which is
not Secured Debt, including the Loans.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Value” means for all Real Property owned by the REIT or a Subsidiary of the
REIT, the sum of the “as is” appraised value based on appraisals that are
prepared within the last twelve (12) months; provided, however, that if the Real
Property has been acquired within the twelve (12) month period preceding the
determination date, and Borrower does not have a satisfactory appraisal then the
gross purchase price will be the “Value”. All appraisals of Domestic Real
Property will be performed by independent third parties, in accordance with the
Appraisal Foundation’s Uniform Standards of Professional Appraisal Practice and
by personnel who are members of the Appraisal Institute and have the MAI
designation. All appraisals of International Real Property will be performed by
independent third parties, in accordance with the professional standards as
published by the Royal Institution of Chartered Surveyors, with the exception of
appraisals of Australian real estate property investments which will be
performed in accordance with the Australian Property Institute and the
International Valuation Standards.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an



--------------------------------------------------------------------------------

23

amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary of
the REIT at “fair value”, as defined therein.
SECTION 1.05    Currencies; Currency Equivalents. At any time, any reference in
the definition of the term “Foreign Currency” or in any other provision of this
Agreement to the currency of any particular nation shall mean the then lawful
currency of such nation at such time whether or not the name of such currency is
the same as it was on the Effective Date. Except as provided in Section 2.09(d),
for purposes of determining (a) whether the amount of the total Revolving Credit
Exposures would exceed the Foreign Currency Sublimit or the aggregate Revolving
Loan Commitments, (b) the aggregate unutilized amount of the Revolving Loan
Commitments, and (c) the LC Exposure related to Foreign Currency Letters of
Credit, the Revolving Credit Exposure relating to any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency
determined as of the date of such Borrowing or the issuance of such Foreign
Currency Letter of Credit, as applicable. Wherever in this Agreement a required
minimum or multiple amount is expressed in dollars, but the Loans, the Revolving
Credit Exposure, the Letter of Credit or LC Exposure is denominated in a Foreign
Currency, the minimum or multiple amount will be the relevant Foreign Currency
Equivalent of such dollar amount determined as of the later of the most recent
Currency Valuation Date, and the date of the applicable Borrowing or issuance of
the applicable Letter of Credit as the case may be.
ARTICLE II    
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Loan Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Loan Commitments.
Subject to the terms and conditions hereof, each Lender severally agrees to make
a Term Loan to the Borrower on the Effective Date in the principal amount of
such Lender’s Term Loan Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Each Lender’s agreement to make Revolving Loans
denominated in Foreign Currency and to issue and participate in Foreign Currency
Letters of Credit is subject to (1) such Foreign Currency being readily
available to the Administrative Agent and to all Lenders and being freely
transferable and freely convertible to dollars in the London foreign exchange
market, and (2) Reuters (or any successor thereto) reporting a LIBO Rate or
EURIBO Rate for such Foreign Currency (with a BBSY rate for Australian dollars
and CDOR for Canadian dollars) relating to the applicable Interest Period. In no
event shall (x) the aggregate amount of Revolving Loans denominated in Foreign
Currency plus the LC Exposure for Foreign Currency Letters of Credit exceed the
Foreign Currency Sublimit, or the aggregate amount of the Lenders’ Revolving
Loan Commitments, whichever is less, or (y) any Lender’s Revolving Credit
Exposure for Revolving Loans denominated in Foreign Currency



--------------------------------------------------------------------------------

24

plus such Lender’s LC Exposure for Foreign Currency Letters of Credit exceed
such Lender’s Foreign Currency Commitment, or such Lender’s Revolving Loan
Commitments, whichever is less, in each case determined on each Currency
Valuation Date.
SECTION 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.
(b)    Subject to Section 2.14, each Revolving Borrowing or Term Loan shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. ABR Loans may
only be in dollars and Eurodollar Loans may be in dollars or, if a Eurodollar
Revolving Loan, in a Foreign Currency. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000.00 and not less than $5,000,000.00. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000.00 and not less than $5,000,000.00; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments for the applicable Class or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000.00 and not less than $5,000,000.00. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurodollar Revolving
Borrowings and ten (10) Eurodollar Term Loan Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
electronic communication (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., Chicago, Illinois time, three (3) Business Days (or for
Eurodollar Borrowings denominated in Foreign Currency, not later than 11:00
a.m., London time, three (3) Business Days) before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Chicago, Illinois time,
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be confirmed promptly by electronic communication to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;



--------------------------------------------------------------------------------

25

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing, and if such Eurodollar Revolving Borrowing is to be other than in
dollars, the type and amount of the Foreign Currency being requested;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 2.05    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made under this Agreement exceeding $50,000,000 or
(ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Loan Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within



--------------------------------------------------------------------------------

26

the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans. Swingline Loans
may not be denominated in a Foreign Currency.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by electronic communication, not later than 12:00 noon,
Chicago, Illinois time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), or to
such other account as directed by the Borrower in writing, by remittance to the
Issuing Bank) by 3:00 p.m., Chicago, Illinois time, on the requested date of
such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Chicago, Illinois time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, within three (3) Business Days after receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default by the
Borrower in the payment thereof.
SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its and/or the REIT’s Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between



--------------------------------------------------------------------------------

27

the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The total amount of Loans denominated in Foreign Currency plus the LC Exposure
for Foreign Currency Letters of Credit shall not exceed the Foreign Currency
Sublimit, shall not exceed the total Foreign Currency Commitments, and shall not
exceed each applicable Lender’s Foreign Currency Commitment, in each case with
the Dollar Equivalent of the LC Exposure of Foreign Currency Letters of Credit
determined as of the later of the most recent Currency Valuation Date and the
date of the issuance of the applicable Foreign Currency Letter of Credit. If the
total amount of Loans denominated in Foreign Currency plus the LC Exposure for
Foreign Currency Letters of Credit exceeds the Foreign Currency Sublimit, then
the Borrower must take the actions required by Section 2.11(c). Notwithstanding
anything to the contrary contained herein, the Issuing Bank shall not be
obligated to issue a Foreign Currency Letter of Credit if it has determined that
it is unlawful to fund obligations in the Foreign Currency in which it is to be
denominated.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, dollars or the Foreign Currency in which it is to be denominated, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure of each of JPMCB and Bank of America, N.A., as Issuing Bank, shall not
exceed $12,500,000 and no more than ten (10) Letters of Credit shall be
outstanding.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is ten (10) Business Days prior to the Maturity Date for Revolving
Loans (including the one year extension period provided in Section 2.22 so long
as the Borrower remains qualified to exercise the extension).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit (using the Dollar Equivalent thereof in the case of any Foreign Currency
Letters of Credit). In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section (using the
Dollar Equivalent thereof in the case of any Foreign Currency Letters of
Credit), or of any reimbursement



--------------------------------------------------------------------------------

28

payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Chicago, Illinois time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Chicago, Illinois time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Chicago, Illinois time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Chicago, Illinois time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage (based on the Revolving Loan Commitment) thereof
(using the Dollar Equivalent thereof in the case of any Foreign Currency Letters
of Credit). Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. The Borrower shall
reimburse any LC Disbursement under a Foreign Currency Letter of Credit in the
same currency as the LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and,
except as provided below, irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with



--------------------------------------------------------------------------------

29

the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.



--------------------------------------------------------------------------------

30

(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letter of Credit will expire after the Maturity Date as
allowed by Section 2.06(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure (using the Dollar Equivalent thereof in
the case of any Foreign Currency Letters of Credit) as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Section 7.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived, or after the Maturity Date has been extended,
as applicable.
SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Chicago, Illinois time (or, in the case of any Foreign Currency Borrowing,
local time to the Principal Financial Center of the applicable Foreign
Currency), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Chicago, Illinois and designated by the Borrower in the
applicable Borrowing Request; provided that (i) Loans denominated in a Foreign
Currency shall be credited to an account of the Borrower with a bank other than
JPMCB, as directed by the Borrower in the Borrowing Request, and (ii) ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in



--------------------------------------------------------------------------------

31

the case of such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type and Class specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
in the same Class or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by electronic communication by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type and Class resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be confirmed promptly by
electronic communication to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each electronic communication and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing and if such Eurodollar Borrowing is to be other than in
dollars, the type and amount of the Foreign Currency being requested; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.



--------------------------------------------------------------------------------

32

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on their
respective Maturity Dates.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of
$10,000,000.00 and the aggregate Revolving Loan Commitments shall not be less
than $60,000,000.00, (ii) the Borrower shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Loan Commitments, and (iii) the
Borrower must give the Administrative Agent at least five (5) Business Days
prior notice by electronic communication of its desire to terminate or reduce
the Revolving Loan Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Loan
Commitments shall be permanent. Each reduction of the Revolving Loan Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Loan Commitments.
(d)    So long as the Borrower is not then in Default and so long as the
Borrower has not reduced the Revolving Loan Commitment pursuant to Section
2.09(b), the Borrower may on two (2) occasions for each of the Revolving Loan
Commitments and the Term Loan Commitments, request that the aggregate
Commitments be increased, so long as the aggregate Commitments do not exceed One
Billion Two Hundred Fifty Million Dollars ($1,250,000,000), and so long as on
the effective date of the increase the REIT shall have a minimum Net Worth of
One Billion Two Hundred Fifty Million Dollars ($1,250,000,000) on a consolidated
basis in accordance with GAAP. If the Borrower requests that the aggregate
Commitments be increased, the Administrative Agent shall use its best efforts to
obtain increased or additional commitments, and to do so the Administrative
Agent may, after first offering the Lenders the opportunity to participate in
the increased Commitments, obtain additional lenders of its choice (and approved
by Borrower, such approval not to be unreasonably withheld or delayed), and
without the necessity of approval from any of the Lenders. The Borrower and each
Guarantor shall execute an amendment to this Agreement, additional Notes and
other documents as the Administrative Agent may reasonably require to evidence
the increase of the Commitments, and the admission of additional Persons as
Lenders, if necessary.



--------------------------------------------------------------------------------

33

(e)    If the minimum required Net Worth is decreased in accordance with Section
5.10 hereof, then contemporaneously with the reduction of said required minimum
Net Worth the aggregate Commitments must be reduced (pro rata between the
Revolving Loan Commitment and the Term Loan Commitment based on the then
existing Commitment amounts) to an aggregate Commitment amount no greater than
(i) $450,000,000 if the REIT’s Net Worth is less than $1,000,000,000 but equal
to or greater than $825,000,000, and (ii) $350,000,000 if the REIT’s Net Worth
is less than $825,000,000.
SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the respective Maturity Date for that Class of Loan, and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date for Revolving Loans and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding. The Loans shall be evidenced
by the Notes; provided, however, that upon written request of any Lender, its
Loans will be evidenced by this Agreement and a Note will not be executed in
favor of such Lender. The Swingline Loans shall be evidenced by the Swingline
Note.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Chicago, Illinois time (or for
Eurodollar Revolving Borrowings denominated in Foreign Currency, not later than
11:00 a.m., London time), three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Chicago, Illinois time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the



--------------------------------------------------------------------------------

34

prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the same
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.
(c)    On the first Business Day of each calendar quarter and on each date that
the Administrative Agent receives a Borrowing Request (each such date a
“Currency Valuation Date”), the Administrative Agent shall promptly determine
the Dollar Equivalent of all Loans denominated in a Foreign Currency and the LC
Exposure related to Foreign Currency Letters of Credit (determined as of such
Business Day prior to 10:00 a.m., London time). Upon making such determination,
the Administrative Agent shall promptly notify the Lenders and the Borrower
thereof. If, on the date of such determination any Lender’s Loan denominated in
a Foreign Currency plus its LC Exposure with respect to all Foreign Currency
Letters of Credit exceeds one hundred five percent (105%) of such Lender’s
Foreign Currency Commitment, or the total amount of all Loans denominated in a
Foreign Currency and the LC Exposure with respect to all Foreign Currency
Letters of Credit exceeds one hundred five percent (105%) of the Foreign
Currency Sublimit, or the total Revolving Credit Exposures of the Lenders
exceeds the aggregate Revolving Loan Commitments, the Borrower shall, within
five (5) Business Days after such notice, (i) repay the Revolving Loans in an
amount equal to the lesser of the Revolving Loans then outstanding and such
excess, and (ii) to the extent of the amount of the excess not used to pay
Revolving Loans, deposit in an account with the Administrative Agent an amount
in cash dollars equal to such excess. Such deposit shall be held and pledged as
collateral in the same manner as provided for the account referred to in
Section 2.06(j), provided that moneys in such account shall be released to the
Borrower within one (1) Business Day after the next Currency Valuation Date
reflecting that such excess exposure ceases to exist.
SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue on the average daily unused amount
of the Revolving Loan Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Loan Commitment terminates at a rate per annum equal to (i) 0.15% whenever the
unpaid principal balance of the Revolving Loans is equal to or greater than
fifty percent (50%) of the aggregate Revolving Loan Commitments, and (ii) 0.30%
whenever the unpaid principal balance of the Revolving Loans is less than fifty
percent (50%) of the aggregate Revolving Loan Commitments. Accrued unused fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Loan Commitments
terminate, commencing on the first such date to occur after the date hereof. All
unused fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (using the Dollar Equivalent
for Foreign Currency Letters of Credit and excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s



--------------------------------------------------------------------------------

35

Revolving Loan Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum, but the fronting fee shall not be less
than $250.00 per annum, on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Loan Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Loan Commitments terminate and any such fees accruing after
the date on which the Revolving Loan Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of unused commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. Fees for Foreign Currency Letters of Credit shall be
paid in the same Foreign Currency as that of such Foreign Currency Letter of
Credit.
(e)    In the event that the Maturity Date is extended in accordance with the
terms of Section 2.22, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender an extension fee equal to 0.15% of the aggregate
Commitments that are extended, each due on the first effective day of the
extension.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate for the
applicable Class of Loan.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for the applicable Class of Loan; provided, however, that (i)
Eurodollar Borrowings denominated in Canadian Dollars shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Revolving Loans, and (ii) Eurodollar Borrowings denominated
in Australian Dollars shall bear interest at the Australian Bill Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Revolving Loans.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case



--------------------------------------------------------------------------------

36

of any other amount, two percent (2%) plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments, and in all cases, on the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest on Loans denominated in Pounds Sterling, Australian Dollars and
Canadian Dollars shall be computed on the basis of a year of 365 days
(irrespective of leap years), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or
Australian Bill Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the Borrower or the Lenders determine that
(i) the ratio of Indebtedness to Total Asset Value as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
ratio of Indebtedness to Total Asset Value would have resulted in a higher
Applicable Rate, the Borrower shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, within ten (10) days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest that should have been paid for a period over
the amount of interest actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent, any Lender or the Issuing Bank
under Article VII hereof.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    The Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or
the Australian Bill Rate, as applicable, for such Interest Period; or
(b)    The Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or the Australian Bill Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Revolving Borrowing, such



--------------------------------------------------------------------------------

37

Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and the basis for such compensation shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s



--------------------------------------------------------------------------------

38

right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 270 days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate (excluding the Eurodollar Spread) that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
SECTION 2.17    Taxes.
(a)    Payments Free of Taxes. Any and all payments to a Recipient by or on
account of any obligation of a Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 2.17(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.
(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.



--------------------------------------------------------------------------------

39

(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this paragraph (d)) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto. A certificate setting forth in reasonable detail the basis for
calculation of such Indemnified Tax and the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender (which for purposes of this paragraph (f) shall include any
Administrative Agent (including J.P. Morgan Europe Limited)) that is entitled to
an exemption from or reduction of Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without the imposition of, or at a reduced rate of, such Tax. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



--------------------------------------------------------------------------------

40

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W‑9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, duly completed and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    duly completed and executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) duly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or;
(4)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall



--------------------------------------------------------------------------------

41

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly (and
in any event within ten (10) days after such expiration, obsolescence or
inaccuracy) update such form or certification or notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (whether by
way of actual credit, offset or other reimbursement) of any Taxes as to which it
has been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made and additional amounts paid under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. If any indemnified
party is entitled to a refund for Taxes as to which it has been indemnified
pursuant to this Section 2.17, then such party shall use reasonable efforts to
secure that refund. Notwithstanding anything to the contrary in this paragraph
(g), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.



--------------------------------------------------------------------------------

42

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Issuing Bank. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Chicago, Illinois time, on the date when due, in immediately
available funds, without set‑off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn, Floor L2, IL-0010,
Chicago, Illinois 60603 (or for Loans denominated in Foreign Currency, the
Administrative Agent’s offices at the address set forth in
Section 9.01(a)(iii)), except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in the same currency in which the Loan was
originally denominated.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any



--------------------------------------------------------------------------------

43

of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
(f)    Notwithstanding the foregoing, amounts received from any Loan Party that
is not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if a Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if a Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume



--------------------------------------------------------------------------------

44

such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Loan Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.12;
(b)    the Commitment, the Term Loans and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(iii)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure, plus such
non-Defaulting Lender’s unpaid Term Loans, does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(v)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;



--------------------------------------------------------------------------------

45

(vi)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section 2.12
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21    Special Provisions Regarding Foreign Currency Loans.
(a)    Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (i) all then outstanding Eurodollar Loans denominated in a
Foreign Currency shall be automatically converted into ABR Loans denominated in
dollars (in an amount equal to the Dollar Equivalent of the aggregate principal
amount of the applicable Eurodollar Loans on the date such Sharing Event first
occurred, which Loans denominated in dollars (1) shall thereafter continue to be
deemed to be ABR Loans and (2) unless the Sharing Event resulted solely from a
termination of the Revolving Loan Commitments, shall be immediately due and
payable on the date such Sharing Event has occurred) and (ii) unless the Sharing
Event resulted solely from a termination of the Revolving Loan Commitments, all
accrued and unpaid interest and other amounts owing with respect to such Loans
shall be immediately due and payable in dollars, using the Dollar Equivalent of
such accrued and unpaid interest and other amounts.



--------------------------------------------------------------------------------

46

(b)    Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 2.21(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
dollars) undivided participating interests in all such Loans outstanding and any
LC Exposure in such amounts so that each Lender shall have a share of such
outstanding Loans and LC Exposure equal to its Applicable Percentage. Upon any
such occurrence, the Administrative Agent shall notify each Lender and shall
specify the amount of dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by the Borrower pursuant to this
Section 2.21 in respect of such accrued but unpaid interest); provided, in the
event that a Sharing Event shall have occurred, each Lender shall be deemed to
have purchased, automatically and without request, such participating interests.
Promptly upon receipt of such request, each Lender shall deliver to the
Administrative Agent (in immediately available funds in dollars) the net amounts
as specified by the Administrative Agent. The Administrative Agent shall
promptly deliver the amounts so received to the various Lenders in such amounts
as are needed to effect the purchases and sales of participations as provided
above. Promptly following receipt thereof, each Lender which has sold
participations in any of its Loans (through the Administrative Agent) will
deliver to each Lender (through the Administrative Agent) which has so purchased
a participating interest a participation certificate dated the date of receipt
of such funds and in such amount. It is understood that the amount of funds
delivered by each Lender shall be calculated on a net basis, giving effect to
both the sales and purchases of participations by the various Lenders as
required above.
(c)    Upon the occurrence of a Sharing Event all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, any outstanding Eurodollar Loans initially denominated in a Foreign Currency
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such purchase) shall be payable in dollars as
if such Eurodollar Loans had originally been made in dollars.
(d)    If any amount required to be paid by any Lender pursuant to Section
2.21(b) is not paid to the Administrative Agent within one (1) Business Day
following the date upon which such Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to Section 2.21(b), such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Effective Rate during the
period from and including the date of request for payment to the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any Lender pursuant to Section 2.21(b) is not in fact
made available to the Administrative Agent within three (3) Business Days
following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to ABR Loans. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts payable by any Lender
pursuant to this Section 2.21 shall be conclusive and binding.
(e)    Each Lender’s obligation to purchase participating interests pursuant to
this Section 2.21 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Loan Party or any other Person,
(iv) any breach of this Agreement by any Loan Party, any Lender or



--------------------------------------------------------------------------------

47

any other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
(f)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Lender as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.21,
additional amounts with respect to Taxes may be owing by the Borrower pursuant
to Section 2.17, which additional amounts shall be paid (to the extent provided
in Section 2.17) by the Borrower, without any claim that the additional amounts
are not payable because same resulted from the participations effected as
otherwise required by this Section 2.21.
SECTION 2.22    Extension.
(a)    Subject to the provisions of this Section, the Borrower may (i) extend
the Maturity Date of the Revolving Loans one (1) time for one (1) year, and (ii)
extend the Maturity Date of the Term Loan one (1) time for one (1) year, by
giving written request therefor (each an “Extension Request”) to the
Administrative Agent of the Borrower’s desire to extend such term, at least
forty-five (45) days prior to the Maturity Date.
(b)    If the Maturity Date is extended, all of the other terms and conditions
of this Agreement and the other Loan Documents (including interest payment
dates) shall remain in full force and effect and unmodified, except as expressly
provided for herein. The extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
(i)    the representations and warranties of each Loan Party set forth in this
Agreement or any other Loan Document to which such Loan Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
(ii)    no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the Extension Request
or on the first day of the extension;
(iii)    the REIT shall be in compliance with all of the financial covenants set
forth in Article V hereof both on the date on which the Extension Request is
given to the Administrative Agent and on the first day of the extension;
(iv)    the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents (other than principal and interest
to be included in the amounts extended), including the extension fee described
in Section 2.12(e) hereof;
(v)    the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;



--------------------------------------------------------------------------------

48

(vi)    no change in the business, assets, management, operations or financial
condition of any Loan Party shall have occurred since the most recent funding of
any Loan, which change, in the judgment of the Administrative Agent, will have
or is reasonably likely to have a Material Adverse Effect;
(vii)    the Borrower shall execute and deliver to the Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or amendments to the Loan Documents as the Administrative
Agent shall reasonably request regarding the Loan Parties as shall be necessary
to effect such extension; and
(viii)    a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Loan Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
ARTICLE III    
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
organizational powers of each Loan Party and have been duly authorized by all
necessary organizational action. This Agreement and the Loan Documents have been
duly executed and delivered by each Loan Party that is a party thereto and
constitutes a legal, valid and binding obligation of each applicable Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or its assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(d)    The Borrower has heretofore furnished to the Lenders the REIT’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2014, reported on by
Deloitte LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the REIT and its consolidated Subsidiaries as of
such dates and for such periods in accordance with



--------------------------------------------------------------------------------

49

GAAP, subject to year‑end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
(e)    Since March 31, 2015, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the REIT and its Subsidiaries, taken as a whole.
SECTION 3.05    Properties.
(k)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(l)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(c)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(d)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:
(v)    to the knowledge of the Loan Parties, all Real Property leased or owned
by the Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material in violation of Environmental Law, except to the extent such
contamination could not reasonably be expected to cause a Material Adverse
Effect;
(vi)    to the knowledge of the Loan Parties, the operations of the Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by the
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
(vii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Loan Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(viii)    neither the Real Property currently leased or owned by the Borrower
nor any of its Subsidiaries, nor, to the knowledge of any Loan Party, (x) any
predecessor of any Loan



--------------------------------------------------------------------------------

50

Party, nor (y) any of Loan Parties’ Real Property owned or leased in the past,
nor (z) any owner of Real Property leased or operated by the Borrower or any of
its Subsidiaries, are subject to any outstanding written order or contract, with
any Governmental Authority or other Person, or to any federal, state, local,
foreign or territorial investigation of which a Loan Party has been given notice
respecting (A) Environmental Laws, (B) remedial action required by Environmental
Laws or Governmental Authorities, or (C) the Release or threatened Release of
any Hazardous Material in violation of Environmental Law, in each case, except
to the extent such written order, contract or investigation could not reasonably
be expected to have a Material Adverse Effect;
(ix)    none of the Loan Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Loan Party, are any such proceedings threatened in writing, in either case,
except to the extent any such proceedings could not reasonably be expected to
have a Material Adverse Effect;
(x)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
each Loan Party, any predecessor of any Loan Party, nor to the knowledge of each
Loan Party, any owner of Real Property leased by the Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;
(xi)    none of the operations of the Borrower or any of its Subsidiaries or, to
the knowledge of each Loan Party, of any owner of premises currently leased by
the Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from the Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws, except to the extent the same could not readily
be expected to have a Material Adverse Effect; and
(xii)    to the knowledge of the Loan Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by the Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.
(e)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. No part of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.



--------------------------------------------------------------------------------

51

SECTION 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all benefit
liabilities under each Plan, in each case determined as of the end of such
Plan’s most recently ended Plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report), did not exceed the aggregate current value of the assets of such Plan
that are available to such benefit liabilities by an amount that would
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of each Plan’s most recent
ended Plan year, over the value of the assets of all such underfunded Plans
would not reasonably be expected to have a Material Adverse Effect. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meanings specified in Section
3 of ERISA.
SECTION 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it, any
other Loan Party, or any of its Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 3.12    Insurance. The Borrower has provided to the Administrative Agent
an insurance schedule which accurately sets forth, in all material respects, as
of the Effective Date all insurance policies and programs currently in effect
with respect to the assets and business of the Borrower and its Subsidiaries,
specifying for each such policy and program, (i) the amount thereof, (ii) the
risks insured against thereby, (iii) the name of the insurer and each insured
party thereunder, (iv) the policy or other identification number thereof and (v)
the expiration date thereof. Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.05) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
SECTION 3.13    Subsidiaries. As of the Effective Date, the REIT has only the
Subsidiaries listed on Schedule 3.13 attached hereto.



--------------------------------------------------------------------------------

52

SECTION 3.14    Solvent. The Borrower is now solvent, and no bankruptcy or
insolvency proceedings are pending or contemplated by or--to the best of the
Borrower’s knowledge--threatened in writing against the Borrower. The Borrower’s
liabilities and obligations under the Loan Documents do not and will not render
the Borrower insolvent, cause the Borrower’s liabilities to exceed the
Borrower’s assets or leave the Borrower with too little capital to properly
conduct all of its business as now conducted.
SECTION 3.15    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Affiliates and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Affiliates and their respective officers and employees and, to the knowledge
of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any Affiliate or to the knowledge of the Borrower or such
Affiliate any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrower, any agent of the Borrower or any Affiliate that
will act in any capacity in connection with or benefit from the Transactions or
any other transactions contemplated hereby, is a Sanctioned Person. No
Transactions will violate Anti-Corruption Laws or applicable Sanctions.
ARTICLE IV    
Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(b)    The Administrative Agent (or its counsel) shall have received the
original from each Loan Party of either (i) a counterpart of this Agreement and
each other Loan Document to which it is a party signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of a signed signature page of each
such Loan Document other than the Notes) that such party has signed a
counterpart of each such Loan Document.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), from counsel for the Loan Parties, covering such matters relating to the
Loan Parties, the Loan Documents and the Transactions as the Administrative
Agent shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(f)    The Administrative Agent shall have received a Compliance Certificate,
dated the Effective Date (but calculated as of, and for the period ending, March
31, 2015) and signed by a Financial Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

53

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(d)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except for changes in facts
or circumstances that are not, in and of themselves, Events of Default or
Defaults.
(e)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing, and Borrower shall
certify same to Administrative Agent in writing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(f)    within ninety (90) days after the end of each fiscal year of the REIT,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, or without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the REIT and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(g)    within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the REIT, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the REIT and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(h)    concurrently with any delivery of financial statements under clause (a)
or (b) above, (i) a certificate of a Financial Officer of the REIT (the
“Compliance Certificate”) in the form of Exhibit D attached hereto, and (ii)
financial information for each property in the Unencumbered Pool including an



--------------------------------------------------------------------------------

54

operating statement, a statement of revenues and expenses, occupancy
information, a rent roll (including rental rate detail) and information required
to calculate Net Operating Income;
(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the REIT or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the REIT
to its shareholders generally, as the case may be;
(j)    on or before January 15 of each year, the Borrower’s and the REIT’s
annual projected sources and uses of revenue for that year in the same form as
provided to the Administrative Agent prior to the date hereof;
(k)    as appraisals of Real Property are obtained by the Borrower, and no less
than annually, in accordance with the definition of “Value,” the Borrower shall
provide same to the Administrative Agent, listing each asset and its Value; and
(l)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(f)    the occurrence of any Default;
(g)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000.00; and
(i)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the REIT
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or the
dissolution of, or sale of all interests in, a Subsidiary of the Borrower that
is not then a Guarantor or required to be a Guarantor pursuant to this
Agreement.



--------------------------------------------------------------------------------

55

SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, for so long as each of such Subsidiaries
owns such property, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used by the Borrower, directly or indirectly through Subsidiaries and/or
Unconsolidated Affiliates of the Borrower and/or the REIT, only for acquisition
and development of, and direct and indirect investments in, Real Property, the
refinancing of any Indebtedness of the Borrower or any Subsidiaries of the
Borrower and/or the REIT, making or acquiring, directly or indirectly, mortgage
loans and/or mezzanine loans and any other lawful purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 5.09    Accuracy Of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.
SECTION 5.10    Financial Tests. The REIT shall at all times have and maintain,
on a consolidated basis in accordance with GAAP, where applicable:



--------------------------------------------------------------------------------

56

(g)    a maximum ratio of Indebtedness to Total Asset Value of sixty percent
(60%); provided that said ratio may increase to sixty-five percent (65%) for up
to two consecutive calendar quarters ending immediately following a Major
Acquisition;
(h)    a maximum ratio of Secured Debt to Total Asset Value of fifty percent
(50%); provided that said ratio may increase to fifty-five percent (55%) for up
to two (2) consecutive calendar quarters ending immediately following a Major
Acquisition;
(i)    a maximum ratio of (i) the sum of Secured Recourse Debt plus Subordinated
Debt to (ii) Total Asset Value of fifteen percent (15%);
(j)    a minimum Debt Service Coverage Ratio of 1.75:1.00;
(k)    a minimum Net Worth of One Billion Dollars ($1,000,000,000); provided,
however, that if asset sales result in the Net Worth being less than One Billion
Dollars ($1,000,000,000) it shall not be an Event of Default unless such asset
sales reduce the Net Worth to less than Six Hundred Fifty Million Dollars
($650,000,000);
(l)    a maximum Unencumbered Value Ratio of sixty percent (60%); provided that
said ratio may increase to sixty-five percent (65%) for up to two (2)
consecutive calendar quarters ending immediately following a Major Acquisition;
and
(m)    a minimum Unencumbered Interest Coverage Ratio of 2.00:1.00; provided
that if said ratio is below 2.00:1.00 but above 1.75:1.00 as of any testing
date, the Borrower shall have ninety (90) days after such testing date to
provide evidence to the Administrative Agent that the Unencumbered Interest
Coverage Ratio is at least 2.00:1.00, and the Borrower may not request or obtain
any Revolving Loan or the issuance of any Letter of Credit until the
Administrative Agent confirms that the Unencumbered Interest Coverage Ratio is
once again at least 2.00:1.00.
SECTION 5.11    Unencumbered Pool.
(c)    The Borrower and its Subsidiaries and the REIT and its Subsidiaries will
at all times own a pool (the “Unencumbered Pool”) of assets consisting of
Eligible Qualified Properties. The Eligible Qualified Properties in the
Unencumbered Pool must have the following characteristics:
(i)    be completed income producing Retail Property, Industrial Property,
Office Buildings or Multifamily Residential Property;
(ii)    the Occupancy Level in the aggregate must be over eighty percent (80%)
at all times;
(iii)    International Real Property in the Unencumbered Pool must be in
Australia, Austria, Belgium, Canada, France, Germany, Ireland, Poland, The
Netherlands or the United Kingdom; and
(iv)    the Aggregate Value of the International Real Property in the
Unencumbered Pool may not comprise more than fifteen percent (15.0%) of the
aggregate Value of the Unencumbered Pool, inclusive of such amount.



--------------------------------------------------------------------------------

57

(d)    As of the Effective Date, the real property assets included in the
Unencumbered Pool are listed on Schedule 5.11 attached hereto.
(e)    Eligible Qualified Properties can be added and removed from the
Unencumbered Pool at any time provided that at any time at least five (5)
Eligible Qualified Properties remain in the Unencumbered Pool, no Default or
Event of Default would occur as a result of removing a property from the
Unencumbered Pool, and the Administrative Agent accepts the properties to be
included in the Unencumbered Pool; provided, however, at any time when there are
ten or more properties in the Unencumbered Pool with an aggregate Value in
excess of One Billion Dollars ($1,000,000,000) properties may be added to the
Unencumbered Pool without the Administrative Agent’s consent. Each owner of
Eligible Qualified Properties in the Unencumbered Pool must execute a Guaranty
and become a Guarantor in accordance with this Agreement. Upon the removal of a
property from the Unencumbered Pool, the Guaranty by the owner of such property
shall be released, unless such Guaranty is required by Section 5.12.
(f)    When the Borrower wants to add Eligible Qualified Properties to the
Unencumbered Pool (such newly added property, the “Potential Unencumbered
Property”), the Borrower shall notify the Administrative Agent of same in
writing and such notice shall include a certificate of a Financial Officer of
the Borrower describing such addition, together with a statement of (i) the
Value of such Potential Unencumbered Property, and (ii) the same information
that the Borrower would be required to include in a Compliance Certificate
delivered pursuant to Section 5.01(c), together with a certification that, after
giving effect to such addition, the Borrower will be in compliance with each of
the covenants contained in Section 5.10 on a pro forma basis based upon the most
recent financial statements delivered to the Administrative Agent, together with
all supporting calculations.
(g)    The Borrower may voluntarily remove any property from the Unencumbered
Pool by delivering to the Administrative Agent, no later than ten (10) Business
Days prior to the date on which such removal is to be effected, (i) a
certificate of a Financial Officer of the Borrower describing such removal,
together with a statement (A) that no Default or Event of Default then exists or
would, upon the occurrence of such event or with the passage of time, result
from such removal, (B) identifying the property being removed, and (C) of the
Value of such property being removed, and (ii) a pro forma Compliance
Certificate described in Section 5.01(c) demonstrating, upon giving effect to
such removal, compliance with the covenants contained in Section 5.10 on a pro
forma basis based upon the most recent financial statements delivered to the
Administrative Agent, together with supporting calculations.
SECTION 5.12    Guaranties. Each owner of Real Property in the Unencumbered
Pool, and each wholly owned Subsidiary (“Other Guarantor”) of the Borrower or
the REIT now or hereafter in existence that (a) is not a special purpose entity,
or formed solely to own an interest in a special purpose entity, formed to own a
single asset or ownership interests in Persons that own a group of assets in a
bankruptcy remote manner and (b) owns material unencumbered Real Property (as
determined by the Administrative Agent), must execute and deliver to the
Administrative Agent a Guaranty within forty-five (45) days after the calendar
quarter when the Subsidiary was formed or otherwise acquired for Subsidiaries
formed or otherwise acquired after the Effective Date. Upon the Borrower’s
written request, so long as no Default or Event of Default is in existence or
would be caused thereby, upon the sale or financing of any assets owned by any
Other Guarantor, or of any interests in any Other Guarantor, in each case in
accordance with this Agreement, the Administrative Agent shall release the Other
Guarantor from its Guaranty.



--------------------------------------------------------------------------------

58

SECTION 5.13    Environmental Matters.
(a)    The Borrower shall comply and shall cause each of its Subsidiaries and
each Real Property owned or leased by such parties to comply in all material
respects with all applicable Environmental Laws currently or hereafter in
effect, except to the extent noncompliance could not reasonably be expected to
have a Material Adverse Effect.
(b)    If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by the Borrower
or any of its Subsidiaries, which could reasonably be expected to have a
Material Adverse Effect, then the Borrower agrees, upon request from the
Administrative Agent, to provide the Administrative Agent, at the Borrower’s
expense, with such reports, certificates, engineering studies or other written
material or data as the Administrative Agent or the Required Lenders may
reasonably require so as to reasonably satisfy the Administrative Agent and the
Required Lenders that any Loan Party or Real Property owned or leased by them is
in material compliance with all applicable Environmental Laws.
(c)    The Borrower shall, and shall cause each of its Subsidiaries to, take
such remedial action or other action as required by Environmental Law or any
Governmental Authority.
ARTICLE VI    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Subsidiary of the Borrower to, create, incur, assume or permit to exist any
Indebtedness, except:
(j)    Indebtedness created hereunder;
(k)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and increases, extensions, renewals and replacements of any such Indebtedness so
long as the incurrence thereof does not cause a breach of Section 5.10;
(l)    Indebtedness of the Borrower to the REIT, to any Subsidiary of the REIT
or of the Borrower, and Indebtedness of any Subsidiary of the Borrower or the
REIT to the REIT, the Borrower or any other Subsidiary of the Borrower or the
REIT;
(m)    Guarantees by the Borrower and by any Subsidiary of the Borrower or the
REIT of Indebtedness described in Section 6.01(c); and
(n)    other Indebtedness (including Guarantees) so long as the incurrence
thereof does not cause a breach of Section 5.10.
SECTION 6.02    Liens.
(m)    The Borrower will not, and will not permit any Subsidiary of the Borrower
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or



--------------------------------------------------------------------------------

59

assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any Subsidiary of
the Borrower existing on the date hereof and set forth in Schedule 6.02;
provided that such Lien shall secure only those obligations which it secures on
the date hereof and increases, extensions, renewals and replacements thereof
that do not cause a breach of Section 5.10;
(iii)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary of the Borrower or existing on any
property or asset of any Person that becomes a Subsidiary of the Borrower after
the date hereof prior to the time such Person becomes a Subsidiary of the
Borrower; provided that such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Borrower, as the case may be, and increases, extensions,
renewals and replacements thereof that do not cause a breach of Section 5.10;
and
(iv)    Liens on fixed or capital assets (including any Real Property and/or
Equity Interests) acquired, constructed or improved by the Borrower or any
Subsidiary of the Borrower; provided that such security interests secure
Indebtedness permitted by Section 6.01.
(n)    The REIT will not, and will not permit any Subsidiary of the REIT to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Liens on Equity Interests in Subsidiaries or Unconsolidated Affiliates of
the REIT other than the Borrower and other than an owner of property in the
Unencumbered Pool to secure Indebtedness if (x) the incurrence of such
Indebtedness does not cause a breach of Section 5.10, and (y) any transfer to
the secured party holding the Lien, and the resulting ownership by said secured
party, would not constitute a Default or an Event of Default;
(ii)    Liens on Equity Interests in the Borrower owned by the REIT, to secure
Indebtedness, the incurrence of which does not cause a breach of Section 5.10 if
(w) the secured party is an Affiliate of Hines Interests Limited Partnership, a
Delaware limited partnership, (x) any transfer to the secured party holding the
Lien, and the resulting ownership by said secured party, would not constitute a
Default or Event of Default, (y) no more than twenty-five percent (25%) of the
Equity Interests in the Borrower in the aggregate are subject to such Liens at
any time, and (z) the payment of the Indebtedness and such Liens are subordinate
to Indebtedness incurred under this Agreement and any Liens securing same; and
(iii)    Liens granted by the REIT and its Subsidiaries (including Borrower and
its Subsidiaries) that are Liens permitted to the Borrower and its Subsidiaries
in Section 6.02(a).
SECTION 6.03    Fundamental Changes.
(f)    The Borrower will not, and will not permit any Subsidiary of the Borrower
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the Equity Interests or any of its Subsidiaries (in each case, whether now owned
or hereafter acquired),



--------------------------------------------------------------------------------

60

or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default (including a Change in Control or a
breach of Section 5.11 hereof) shall have occurred and be continuing:
(i)    The Borrower may, directly or indirectly, in a single transaction or a
series of related transactions, consolidate or merge with or into another
Person, or sell, lease, transfer, convey or otherwise dispose of or assign all
or substantially all of the assets of the Borrower and its Subsidiaries (taken
as a whole) if either (A) the Borrower will be the surviving or continuing
Person; or (B) the Person (if other than the Borrower) formed by or surviving
such consolidation or merger or to which such sale, lease, transfer, conveyance
or other disposition or assignment shall be made (collectively, the “Successor”)
(1) is a corporation, limited liability company or limited partnership organized
and existing under the laws of any State of the United States of America or the
District of Columbia, (2) the Successor expressly assumes, by agreements in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, all of the indebtedness and obligations of the Borrower under
the Loan Documents, (3) the Successor is not a Sanctioned Person and is
otherwise satisfactory to the Administrative Agent and the Required Lenders in
their sole and absolute discretion, and (4) the Successor satisfies all Legal
Requirements, including each Lender’s “know your customer” and similar
regulations (clauses (1) through (4) above are sometimes referred to herein as
the “Successor Requirements”).
(ii)    The REIT may, directly or indirectly, in a single transaction or a
series of related transactions, consolidate or merge with or into another
Person, or sell, lease, transfer, convey or otherwise dispose of or assign all
or substantially all of the assets of the REIT and its Subsidiaries (taken as a
whole) if either (A) the REIT will be the surviving or continuing Person; or (B)
the Successor satisfies all of the Successor Requirements and expressly assumes,
by agreements in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, all of the indebtedness and
obligations of the REIT under the Loan Documents.
(iii)    Any Guarantor (other than the REIT) may consolidate with or merge with
or into another Person if either (A) such Guarantor will be the surviving or
continuing Person; (B) the Successor is another Guarantor, or (c) the Successor
satisfies all of the Successor Requirements and assumes, by agreements in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, all of the obligations of such Guarantor under the Guaranty
executed by such Guarantor.
(iv)    Any Subsidiary of the Borrower or the REIT may consolidate with, merge
with or into or convey, transfer or lease, in one transaction or a series of
transactions, all or substantially all of its assets to the Borrower, to the
REIT or another Subsidiary of the Borrower or the REIT; and the Borrower, the
REIT or any other Guarantor may consolidate with, merge with or into or convey,
transfer or lease, in one transaction or a series of transactions, all or
substantially all of its assets to the Borrower, the REIT or another Guarantor,
or merge with a Subsidiary of the Borrower or the REIT.
(v)    The Borrower and the REIT may enter into a transaction as a result of
which the Borrower or the REIT is reorganized in any State of the United States
of America or the District of Columbia.
(vi)    Any Subsidiary of the Borrower and/or the REIT may sell, transfer, lease
or otherwise dispose of its assets.



--------------------------------------------------------------------------------

61

(vii)    Any Subsidiary of the Borrower and/or the REIT (other than a Guarantor
while it is a Guarantor) may liquidate or dissolve if such liquidation or
dissolution is in the best interests of the Borrower and/or the REIT and is not
materially disadvantageous to the Lenders.
(g)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business (either by discontinuance or by
expansion) other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
The provisions of this Section 6.03 do not prohibit the sale by the Borrower or
the REIT or any of their respective Subsidiaries of Real Property projects, or
of the Borrower’s or the REIT’s interests in any Subsidiaries that own Real
Property projects.
Upon any consolidation, combination or merger of the Borrower or a Guarantor, or
any transfer of all or substantially all of the assets of the Borrower in
accordance with the foregoing, in which the Borrower or such Guarantor is not
the continuing obligor under this Agreement or its Guaranty, after the
applicable assumption agreements have been fully executed, the Borrower or such
Guarantor will be released from the obligation to pay the principal of and
interest on the Obligations or in respect of its Guaranty, as the case may be,
and all of the Borrower’s or such Guarantor’s other obligations and covenants
hereunder and its Guaranty, if applicable.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
REIT will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(f)    Permitted Investments;
(g)    investments by the REIT in its Subsidiaries;
(h)    loans or advances made by the REIT to any of its Subsidiaries and made by
any of its Subsidiaries to the REIT or any other Subsidiary of the REIT;
(i)    investments in Unconsolidated Affiliates (valued at an amount equal to
the Value of each Unconsolidated Affiliate’s Real Property multiplied by the
Equity Percentage for that Unconsolidated Affiliate) so long as the aggregate
amount of such investments does not exceed ten percent (10%) of the Total Asset
Value after giving effect to such investments;
(j)    loans, advances and extensions of credit made by the REIT or any of its
Subsidiaries or Unconsolidated Affiliates to Persons secured by valid and
enforceable first priority liens on real estate, or mezzanine loan pledges of
ownership interests, so long as the aggregate amount of such investments does
not exceed ten percent (10%) of Total Asset Value after giving effect to such
investments;
(k)    investments in undeveloped land, so long as the aggregate Value of such
land does not exceed ten percent (10%) of Total Asset Value after giving effect
to such investments; and



--------------------------------------------------------------------------------

62

(l)    investments in Real Property that is being constructed or developed, but
is not yet completed, so long as the aggregate Value thereof does not exceed
fifteen percent (15%) of the Total Asset Value after giving effect to such
investments.
In addition to the foregoing, the aggregate value of the investments described
in clauses (d), (e), (f) and (g) above shall not exceed twenty-five percent
(25%) of Total Asset Value after giving effect to such investments.
SECTION 6.05    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary of the Borrower has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary of the Borrower.
SECTION 6.06    Restricted Payments. During the existence of any Default or
Event of Default of which the Administrative Agent has notified the Borrower and
the REIT in writing, neither the REIT nor the Borrower will, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower and the REIT may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower and
the REIT may make Restricted Payments pursuant to and in accordance with stock
option or other equity-related compensation arrangements for management or
employees and (d) the minimum amount of Restricted Payments required to be made
in order to maintain the REIT’s status as a real estate investment trust under
Section 856 of the Code, meet the real estate investment trust distribution
requirements set forth in Section 857(a) of the Code, and avoid the incurrence
of entity level taxes under Sections 857(b)(1) and 4981 of the Code.
SECTION 6.07    Transactions with Affiliates. Neither the REIT nor the Borrower
will, and will not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the REIT, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the REIT, the Borrower and their
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.06, and (d) transactions between the Borrower and any
taxable REIT subsidiary (as defined in Section 856(l) of the Code) of the REIT.
SECTION 6.08    Restrictive Agreements. The REIT will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement (including the organizational
documents of such Person) that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary of the REIT that owns
Real Property in the Unencumbered Pool to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary of
the REIT that owns Real Property in the Unencumbered Pool to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Subsidiary of the REIT
or to Guarantee Indebtedness of the Borrower or any other Subsidiary of the
REIT; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment



--------------------------------------------------------------------------------

63

or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness (or ownership interests in the applicable Subsidiaries) and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
SECTION 6.09    Lender Ownership. Neither Borrower nor any of its Affiliates
shall at any time Control any Lender.
SECTION 6.10    Use of Proceeds and Letters of Credit. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall provide that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 6.11    Government Regulation. The Borrower shall not (a) be or become
subject at any time to any law, regulation or list of any Governmental Authority
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the Borrower’s identity
as may be requested by any Lender at any time to enable such Lender to verify
the Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
ARTICLE VII    
Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(o)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(p)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of more
than three (3) Business Days;
(q)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver



--------------------------------------------------------------------------------

64

hereunder, shall prove to have been incorrect when made or deemed made and such
representation or warranty is not made true and correct within thirty (30) days
after notice to the Borrower; provided that there shall be an immediate Event of
Default without any opportunity for the Borrower to act within such thirty
(30)‑day period if such misrepresentation or incorrect warranty was made with
the intent to mislead or hide the truth, or if such representation or warranty
is of such a nature that it cannot, after the time originally made, later be
made true and correct in a manner that will leave the Lenders in the same
position the Lenders would have been in had such representation or warranty been
true and correct from the outset;
(r)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the second sentence of Section 5.07, in Section 5.10 or
in Article VI;
(s)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article) and any grace or cure period provided for such
failure in this Agreement has expired, and such failure shall continue
unremedied for a period of more than thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); provided, however, that if the failure is not
susceptible of being cured within thirty (30) days but the Borrower shall have
commenced to cure and is diligently pursuing same, it shall have an additional
thirty (30) days to complete the cure;
(t)    (i) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, and in either case of (i) or (ii),
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf (x) in the case of Recourse Debt has the ability to cause or
require, and (y) in the case of all other Indebtedness has caused or required,
any Material Indebtedness to become due, or to be prepaid, repurchased, redeemed
or defeased, prior to its scheduled maturity; provided that this clause (f)
shall not apply to (1) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
and (2) a default that has been resolved by a foreclosure or deed in lieu of
foreclosure if thereafter the Borrower or Subsidiary, as applicable, is not
liable for any Recourse Debt related to such foreclosed property;
(u)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary of the Borrower or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(v)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;



--------------------------------------------------------------------------------

65

(w)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(x)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000.00 shall be rendered against any Loan Party, and the same
shall remain undischarged, appealed or bonded around for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Loan Party to enforce any such judgment;
(y)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(z)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII    
The Administrative Agent
SECTION 8.01    General. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other



--------------------------------------------------------------------------------

66

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent,



--------------------------------------------------------------------------------

67

its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX    
Miscellaneous
SECTION 9.01    Notices.
(m)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 2800 Post Oak Blvd., Suite 4800, Houston,
Texas 77056, Attention of Sherri Schugart (Email Address:
sherri.schugart@hines.com) and Attention of Jason Maxwell (Email Address:
jason.maxwell@hines.com) (Telecopy No. 713.966.2075); with a copy to Baker Botts
L.L.P., 2001 Ross Ave., Suite 600, Dallas, Texas 75201-2980, Attention of
Jonathan Dunlay (Email Address: jon.dunlay@bakerbotts.com) (Telecopy No.
214.661.4711);
(ii)    if to the Administrative Agent (JPMorgan Chase Bank), to JPMorgan Chase
Bank, N.A. at 10 South Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603,
Attention of Manager, Real Estate Department (Email Address:
elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, Floor L2, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
cls.reb.chicago@jpmchase.com) (Telecopy No. 312.233.2257);
(iii)    if to the Administrative Agent (J.P. Morgan Europe Limited), to
J.P. Morgan Europe Limited at 125 London Wall, London EC2Y 5AJ, United Kingdom,
Attention: Loan & Agency Services (Telecopy No. 44 (0) 207 777 2360);
(iv)    if to the Issuing Bank: when JPMorgan Chase Bank, N.A.: to it at
10 South Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603, Attention of
Manager, Real Estate Department (Email Address:
elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101); and when Bank of
America, N.A.: to it at Bank of America Merrill Lynch, 901 Main Street,
TX1-492-20-06, Dallas, Texas 75202, Attention: Sandra Zastrow (Email Address:
sandra.d.zastrow@baml.com) (Telecopy No. 214.209.1571);
(v)    if to the Swingline Lender: when JPMorgan Chase Bank, N.A.: to it at 10
South Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603, Attention of
Manager, Real Estate Department (Email Address:
elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174



--------------------------------------------------------------------------------

68

(Elizabeth Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101); and when Bank of
America, N.A.: to it at Bank of America Merrill Lynch, 901 Main Street,
TX1-492-20-06, Dallas, Texas 75202, Attention: Sandra Zastrow (Email Address:
sandra.d.zastrow@baml.com) (Telecopy No. 214.209.1571); and
(vi)    if to any other Lender, to it at its address set forth on Schedule 2.01
to this Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(n)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II (except as provided in
Article II) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e‑mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(o)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(p)    Electronic Systems.
(ix)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(x)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty



--------------------------------------------------------------------------------

69

of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender, the Issuing Bank or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02    Waivers; Amendments.
(f)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder or under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have; provided that no such party shall be
entitled to duplicative indemnification with respect to any losses. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(g)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, or increase the aggregate Commitments without
the written consent of each Lender (except pursuant to Section 2.09), (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone or extend the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone or extend the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) add currencies to the definition of Foreign
Currency without the written consent of each Lender, or (vii) except for a
release by the Administrative Agent of a Guarantor whose Guaranty is no longer
required pursuant to Section 5.11 and/or Section 5.12, release any Loan Party
from its obligations under the Loan Documents, without the written consent of
each Lender; provided further that no such agreement shall amend,



--------------------------------------------------------------------------------

70

modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(e)    The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(f)    The Borrower shall, without duplication, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. THE FOREGOING INDEMNITY INDEMNIFIES EACH
INDEMNITEE FROM ITS OWN NEGLIGENCE.
(g)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be,



--------------------------------------------------------------------------------

71

was incurred by or asserted against the Administrative Agent, the Issuing Bank
or the Swingline Lender in its capacity as such.
(h)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(i)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
SECTION 9.04    Successors and Assigns.
(d)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except for transfers otherwise expressly
permitted hereunder, the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(e)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower, whose consent shall not be unreasonably withheld, provided
that, the Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof; provided further
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
As used herein, “Ineligible Institution” means a (a) natural person, (b) a
Defaulting Lender, (c) the Borrower or any of its Affiliates or (d) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist



--------------------------------------------------------------------------------

72

of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    no assignment shall be made to any Loan Party or an Affiliate thereof or
to any Defaulting Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in



--------------------------------------------------------------------------------

73

the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(f)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than any Loan Party or its Affiliate or a
Defaulting Lender (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such



--------------------------------------------------------------------------------

74

disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.



--------------------------------------------------------------------------------

75

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(d)    This Agreement shall be construed in accordance with and governed by the
law of the State of Texas.
(e)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the district courts of Harris
County, Texas and of the United States District Court for the Southern District
of Texas (Houston Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(f)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(g)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION (WHETHER BASED UPON



--------------------------------------------------------------------------------

76

CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY
RELATED TO THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTION OF ANY OF THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO
LENDERS TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN
DOCUMENTS.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality.
(c)    (a) Each of the Administrative Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(d)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(e)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE



--------------------------------------------------------------------------------

77

SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. If, for any reason
whatsoever, the Charges paid or received on the Loans produces a rate which
exceeds the Maximum Rate, the Lenders shall credit against the principal of the
Loans (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such Charges) such portion of said Charges as shall be necessary to
cause the interest paid on the Loans to produce a rate equal to the Maximum
Rate. All sums paid or agreed to be paid to the holders of the Loans for the
use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. On each day, if any, that Texas law
establishes the Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as
defined in Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as
amended) for that day. The Administrative Agent may from time to time, as to
current and future balances, implement any other ceiling under the Texas Finance
Code by notice to the Borrower, if and to the extent permitted by the Texas
Finance Code. Without notice to the Borrower or any other person or entity, the
Maximum Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
SECTION 9.14    Judgment Currency. The specification of dollars, and any payment
in Texas, is of the essence, and the dollar shall be the currency of account in
all events relating to any payments to be made by the Lenders, the Borrower or
Guarantor under the Loan Documents. The payment obligations of the Loan Parties
under the Loan Documents shall not be discharged by an amount paid in another
currency or in another place, whether pursuant to a judgment or otherwise, to
the extent that the amount so paid on conversion to the dollar and transfer to
Texas under normal banking procedures does not yield the amount of the dollar
paid at Texas due hereunder. If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in dollars into another
currency (the “Second Currency”), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars with the Second Currency in the
London foreign exchange market at approximately 11:00 a.m. London time on the
Business Day next preceding that on which such judgment is rendered. The
obligation of any Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or



--------------------------------------------------------------------------------

78

such Lender, as the case may be, of any sum adjudged to be due hereunder in the
Second Currency to the Administrative Agent or such Lender, as the case may be,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase such amount of dollars (and transfer to
Texas) with the amount of the Second Currency so adjudged to be due as the
Administrative Agent could have purchased with the Second Currency in the London
foreign exchange market at approximately 11:00 a.m. London time on the Business
Day next preceding that on which such judgment is rendered, and each Loan Party
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Administrative Agent or such Lender, as the case may be,
against, and to pay the Administrative Agent or such Lender, as the case may be,
on demand in dollars, any difference between the sum originally due to the
Administrative Agent or such Lender, as the case may be, in dollars and the
amount of dollars so purchased and transferred, and if the amount of dollars so
purchased exceeds the amount of the Second Currency which the Administrative
Agent could have purchased on the Business Day next preceding that on which
judgment is rendered, such Lender or the Administrative Agent agrees to remit
such excess to the Borrower.
SECTION 9.15    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and each other Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Loan Party and other
information that will allow such Lender to identify the Loan Party in accordance
with the Act.
[Signature Pages Follow]





--------------------------------------------------------------------------------

S-1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HINES GLOBAL REIT PROPERTIES LP
By:    Hines Global REIT, Inc.,
General Partner
By:
/s/ J. SHEA MORGENROTH
Name:
J. Shea Morgenroth
Title:
Chief Accounting Officer and Treasurer

The undersigned executes this Agreement to evidence its agreement to comply with
Section 5.10 and Article VI of this Agreement.
HINES GLOBAL REIT, INC.
By:
/s/ J. SHEA MORGENROTH
Name:
J. Shea Morgenroth
Title:
Chief Accounting Officer and Treasurer








--------------------------------------------------------------------------------

S-2



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
By:
/s/ ELIZABETH JOHNSON
 
Elizabeth Johnson, Executive Director








--------------------------------------------------------------------------------

S-3



J.P. MORGAN EUROPE LIMITED,
as Administrative Agent for Foreign Currencies
By:
/s/ BELINDA LUCAS
Name:
Belinda Lucas
Title:
Associate






--------------------------------------------------------------------------------

S-4



BANK OF AMERICA, N.A.,
individually and as Syndication Agent
By:
/s/ CODY A. CANAFAX
Name:
Cody A. Canafax
Title:
Assistant Vice President






--------------------------------------------------------------------------------

S-5



U.S. BANK NATIONAL ASSOCIATION,
individually and as Co-Documentation Agent
By:
/s/ GREGORY N. KAYE
Name:
Gregory N. Kaye
Title:
Senior Vice President








--------------------------------------------------------------------------------

S-6



BANK OF MONTREAL, CHICAGO BRANCH, individually and as Co-Documentation Agent
By:
/s/ KIM LIAUTAUD
Name:
Kim Liautaud
Title:
Managing Director








--------------------------------------------------------------------------------

S-7



REGIONS BANK,
individually and as Co-Documentation Agent
By:
/s/ MIKE EVANS
Name:
Mike Evans
Title:
Senior Vice President










--------------------------------------------------------------------------------

S-8



KEYBANK NATIONAL ASSOCIATION
By:
/s/ DARIN MAINQUIST
Name:
Darin Mainquist
Title:
Assistant Vice President








--------------------------------------------------------------------------------

S-9



COMERICA BANK
By:
/s/ MICHAEL T. SHEA
Name:
Michael T. Shea
Title:
Vice President






--------------------------------------------------------------------------------

S-10



AMEGY BANK NATIONAL ASSOCIATION
By:
/s/ JASON SAFIER
Name:
Jason Safier
Title:
Vice President








--------------------------------------------------------------------------------

S-11



MUFG UNION BANK, N.A.
By:
/s/ JOHN T. FEENEY
Name:
John T. Feeney
Title:
Director






--------------------------------------------------------------------------------

S-12



CITIZENS BANK, NATIONAL ASSOCIATION
By:
/s/ MAUREEN SLENTZ
Name:
Maureen Slentz
Title:
Senior Vice President








--------------------------------------------------------------------------------

S-13



EASTERN BANK
By:
/s/ JARED H. WARD
Name:
Jared H. Ward
Title:
Senior Vice President








--------------------------------------------------------------------------------

S-14



WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
/s/ WINITA LAU
Name:
Winita Lau
Title:
Senior Vice President








--------------------------------------------------------------------------------

S-15



SUNTRUST BANK
By:
/s/ ROBERT A. WEST
Name:
Robert A. West
Title:
Senior Vice President










--------------------------------------------------------------------------------




SCHEDULE 2.01
LENDERS
Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment
JPMorgan Chase Bank, N.A.    See Section
9.01    $68,600,543.48/$66,000,000.00    $79,899,456.52
16.141304347826%/16.500%    16.141304347826%
Bank of America, N.A.    8101 SW 34th Avenue    $68,
600,543.48/$66,000,000.00    $79,899,456.52
Amarillo, Texas 79121    16.141304347826%/16.500%    16.141304347826%
Attention: Alisa Hollenback
Telephone No. 806.463.3924
Telecopy No. 972.728.6197
Email Address: alisa.l.hollenback@baml.com
Bank of Montreal    111 W. Monroe Street,
5E    $52,201,086.96/$50,000,000.00    $60,798,913.04
Chicago, Illinois 60603    12.282608695652%/12.500%    12.282608695652%
Attention: Irene Prekezes
Telephone No. 312.461.5905
Telecopy No. 312.293.8409
Email Address: irene.prekezes@harrisbank.com
Regions Bank    16600 N. Dallas
Parkway    $46,195,652.17/$45,000,000.00    $53,804,347.83
Suite 100    10.869565217391%/11.250%    10.869565217391%
Dallas, Texas 75248
Attention: Mike Evans
Telephone No. 972.738.5019
Telecopy No. 972.738.5028
Email Address: michael.evans@regions.com

Schedule 2.01-1



--------------------------------------------------------------------------------










Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment
U.S. Bank National Association    14241 Dallas Parkway, Suite
490    $46,195,652.17/$45,000,000.00    $53,804,347.83
Dallas, Texas 75254    10.869565217391%/11.250%    10.869565217391%
Attention: Becky Aduddell
Telephone No. 972.458.4528
Telecopy No. 1.866.721.7062
Email Address: complex.credits.portland@usbank.com
Citizens Bank, National Association    71 South Wacker Drive, 29th
Floor    $23,097,826.09/$22,000,000.00    $26,902,173.91
Chicago, Illinois 60606    5.434782608696%/5.500%    5.434782608696%
Attention: Michael Browne, Vice President
Telephone No. 312.777.3536
Telecopy No. 312.777.3691
Email Address: michael.c.browne@rbscitizens.com
SunTrust Bank    1155 Peachtree Street, Suite
300    $23,097,826.09/$22,000,000.00    $26,902,173.91
Atlanta, Georgia 30309    5.434782608696%/5.500%    5.434782608696%
Attention: Robert A. West
Telephone No. 404.588.7458
Telecopy No. 404.827.6774
Email Address: rob.a.west@suntrust.com
Wells Fargo Bank,     10 South Wacker Drive, 32nd
Floor    $23,097,826.09/$22,000,000.00    $26,902,173.91
National Association    Chicago, Illinois
60606    5.434782608696%/5.500%    5.434782608696%
Attention: Winita Lau
Telephone No. 312.269.4848
Telecopy No. ___.___.____
Email Address: winita.v.lau@wellsfargo.com

Schedule 2.01-2



--------------------------------------------------------------------------------










Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment
Amegy Bank National Association    4400 Post Oak
Parkway    $18,478,260.87/$17,500,000.00    $21,521,739.13
Houston, Texas 77027    4.347826086957%/4.375%    4.347826086957%
Attention: Jason Safier
Telephone No. 713.232.1045
Telecopy No. 713.232.5932
Email Address: jason.safier@amegybank.com
Comerica Bank    3551 Hamlin
Road    $18,478,260.87/$17,500,000.00    $21,521,739.13
Auburn Hills, Michigan 48326    4.347826086957%/4.375%    4.347826086957%
Attention: Michael Shea
Telephone No. 248.371.6313
Telecopy No. 248.371.7920
Email Address: mtshea@comerica.com
KeyBank National Association    1200 Abernathy Rd.,
NE    $13,858,695.65/$13,500,000.00    $16,141,304.35
Suite 1550    3.260869565217%/3.375%    3.260869565217%
Atlanta, Georgia 30328
Attention: Tayven Hike
Telephone No. 770.510.2100
Telecopy No. 710-510.2195
Email Address: tayven_hike@keybank.com
MUFG Union Bank, N.A.    145 S. State College Blvd., Suite
600    $13,858,695.65/$13,500,000.00    $16,141,304.35
Brea, California 92821    3.260869565217%/3.375%    3.260869565217%
Attention: Amelida Carreno
Telephone No. 714.987.5112
Telecopy No. 949.752.8361
Email Address: Amelida.Carreno@unionbank.com

Schedule 2.01-3



--------------------------------------------------------------------------------










Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment
Eastern Bank    605 Broadway, LF24    $9,239,130.43/$0.00    $10,760,869.57
Saugus, Massachusetts 01906    2.173913043478%/0.0%    2.173913043478%
Attention: Jared H. Ward
Telephone No. 781.581.4261
Telecopy No. 781.581.4225
Email Address: j.ward@easternbank.com





Schedule 2.01-4



--------------------------------------------------------------------------------




Schedule 3.06
DISCLOSED MATTERS
NONE



Schedule 3.06-1



--------------------------------------------------------------------------------




Schedule 3.13
LIST OF SUBSIDIARIES
Name
 
Jurisdiction of Organization
Hines Global REIT Properties LP
 
Delaware
Hines Global REIT 17600 Gillette GP LLC
 
Delaware
Hines Global REIT 17600 Gillette LP
 
Delaware
Hines-Moorfield UK Venture I S.Á.R.L. (Lux)
 
Luxembourg
Hines-Moorfield Brindley 3 S.Á.R.L.
 
Luxembourg
Hines-Moorfield Brindley 4 S.Á.R.L.
 
Luxembourg
Hines-Moorfield Brindley 5 S.Á.R.L.
 
Luxembourg
Hines-Moorfield Brindley 6 S.Á.R.L.
 
Luxembourg
Hines-Moorfield Brindley 9 S.Á.R.L.
 
Luxembourg
Hines-Moorfield Brindley 100 S.Á.R.L.
 
Luxembourg
Hines Global REIT Hock Plaza I LLC
 
Delaware
Hines Global REIT Southpark Center II GP LLC
 
Delaware
Hines Global REIT Southpark Center II LP
 
Delaware
Hines Global REIT 50 South Sixth LLC
 
Delaware


Schedule 3.13-1



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Hines Global REIT International Investment Manager LLC
 
Delaware
Hines Global REIT European Holdings LLC
 
Delaware
Hines Global REIT HoldCo S.Á.R.L.
 
Luxembourg
Sofina Properties Limited
 
British Virgin Islands
Hines Global REIT Moscow Holdings I LLC
 
Delaware
Ifmall Finance Ltd.
 
British Virgin Islands
Finmos Ltd.
 
Cyprus
Dolorous Ltd.
 
Cyprus
ZAO FM Logistic (SEVO)
 
Russia
Hines Global REIT Moscow Holdings II LLC
 
Delaware
HGR Moscow G11 Holdings, Ltd.
 
British Virgin Islands
Glumeran Holdings Limited
 
Cyprus
Fibersoft Limited
 
Cyprus
Maxrange Limited
 
Cyprus
OOO Gogolevsky 11
 
Russia
OOO GTN Global Properties 2
 
Russia


Schedule 3.13-2



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Hines Global REIT 250 Royall LLC
 
Delaware
Hines Global REIT Marlborough Campus I LLC
 
Delaware
Hines Global REIT Marlborough Campus II LLC
 
Delaware
Hines Global REIT Marlborough Holdings LLC
 
Delaware
Hines Global REIT Services Holdings, Inc.
 
Delaware
Hines Global REIT 100/140 Fourth Ave Services, Inc.
 
Delaware
Hines Global REIT Marlborough Campus Services, Inc.
 
Delaware
Hines Global REIT 100/140 Fourth Ave LLC
 
Delaware
Hines Global REIT Ashford Bridge Lender LLC
 
Delaware
Hines Global REIT One Waterwall Partner LLC
 
Delaware
Hines One Waterwall Holdings LP
 
Delaware
Hines One Waterwall GP LLC
 
Texas
Hines One Waterwall LP
 
Texas
Hines Global REIT 9320 Excelsior LLC
 
Delaware
Hines Global REIT Debt Fund Services, Inc.
 
Delaware
Hines Global REIT Debt Fund Holdings LLC
 
Delaware


Schedule 3.13-3



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Flagship Capital Partners Fund I LP
 
Texas
Flagship Capital Partners Fund II LP
 
Texas
Hines Global REIT Poland Finco LLC
 
Delaware
Hines Global REIT Poland Logistics Holdings I LLC
 
Delaware
HGR Poland Holdings GP LLC
 
Delaware
HGR Vienna Holdings LP
 
Delaware
HGR Geneva Holdings LP
 
Delaware
HGR Titus Holdings LP
 
Delaware
HGR Trajan Holdings LP
 
Delaware
HGR Hadrian Holdings LP
 
Delaware
HGR Nero Holdings LP
 
Delaware
Piran Investments Sp. z o.o.
 
Poland
Ipopema 57 Fundusz Inwestycyjny Zamkniety Aktywów Niepublicznych
 
Poland
Piran Investments Sp. z o.o. Geneva SKA
 
Poland
Piran Investments Sp. z o.o. Titus SKA
 
Poland
Piran Investments Sp. z o.o. Trajan SKA
 
Poland


Schedule 3.13-4



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Piran Investments Sp. z o.o. Hadrian SKA
 
Poland
Piran Investments Sp. z o.o. Nero SKA
 
Poland
Piran Investments Sp. z o.o. Vienna SKA
 
Poland
Prologis Poland XCI Sp. z o.o.
 
Poland
Hines Global REIT Australia Holdco LLC
 
Delaware
Hines Global REIT Australia Holdings Trust
 
Australia
Hines Global REIT Montague Trust
 
Australia
Hines Global REIT Brookes Trust
 
Australia
Hines Global REIT 550 Terry Francois LP
 
Delaware
Hines Global REIT 550 Terry Francois GP LLC
 
Delaware
Galleria Shopping Center LLC
 
Minnesota
Hines Global REIT Ann Trust
 
Australia
Ponce & Bird Miami Development LLC
 
Delaware
Hines Ponce & Bird Holdings LP
 
Delaware
Hines Global REIT Ponce & Bird Partner LLC
 
Delaware
Hines Global REIT Siemensstrase 7 LLC
 
Delaware


Schedule 3.13-5



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Hines Global REIT Victoria Trust
 
Australia
Galleria Parking Ramp LLC
 
Minnesota
GREIT European Holdings II LLC
 
Delaware
One Westferry Circus S.a.r.l
 
Luxembourg
Global REIT Westferry HoldCo S.a.r.l
 
Luxembourg
Hines Global REIT 1 Westferry Holdings LLC
 
Delaware
Eaglestone sp. z o. o.
 
Poland
Hines Global REIT Riverside Center LLC
 
Delaware
Hines Global REIT Riverside Services, Inc.
 
Delaware
Hines Global REIT Campus Playa Vista LP
 
Delaware
Hines Global REIT Campus Playa Vista GP LLC
 
Delaware
Hines Global REIT Playa Services, Inc.
 
Delaware
Global REIT PD S.a.r.l.
 
Luxembourg
GREIT France 1
 
Paris
GREIT France 2
 
Paris
SCI GREIT Paris 1
 
Paris


Schedule 3.13-6



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
GREIT Paris 2
 
Paris
GREIT ICR Services Inc.
 
Delaware
ICR Services S.a.r.l.
 
Luxembourg
PD ICR
 
Nanterre
Hines Global REIT 4875 Town Center LLC
 
Delaware
Hines Global REIT 2615 Med Center Parkway LLC
 
Delaware
Hines Global REIT 2300 Main Street LP
 
Delaware
Hines Global REIT 2300 Main Street GP LLC
 
Delaware
Hines Global REIT Sulzenbrucker Strasse 7 LLC
 
Delaware
Hines Global REIT 55M Street LLC
 
Delaware
Hines Global REIT San Antonio Retail I LP
 
Delaware
Hines Global REIT San Antonio Retail I GP LLC
 
Delaware
Hines Global REIT Cabot Square Holdings LLC
 
Delaware
Global REIT Cabot Square HoldCo S.a.r.l.
 
Luxembourg
Cabot Square Retail S.a.r.l.
 
Luxembourg
25 Cabot Square S.a.r.l.
 
Luxembourg


Schedule 3.13-7



--------------------------------------------------------------------------------




Name
 
Jurisdiction of Organization
Hines Global REIT Forchheim Logistics LLC
 
Delaware
Hines Global REIT Rim Lender LP
 
Texas
Hines Global REIT Rim Lender GP LLC
 
Texas
Hines Global REIT Bourke Trust
 
Australia
Hines Global REIT Summit Holdings LLC
 
Delaware
Hines Global REIT 320 108th Ave LLC
 
Delaware
Hines Global REIT Summit Services Inc.
 
Delaware
Hines Global REIT Karlsdorf LLC
 
Delaware
Hines Global REIT Duisburg LLC
 
Delaware
Hines Global REIT Nuremberg LLC
 
Delaware








Schedule 3.13-8



--------------------------------------------------------------------------------




Schedule 5.11
UNENCUMBERED POOL
n
KOMO Plaza – a Class A, 293,727 s.f. multi-use property consisting of office,
data center, broadcast, and retail space located in Seattle, Washington

n
9320 Excelsior Blvd – a 7-story, 254,915 s.f. Class A office building located in
Hopkins, MN

n
250 Royall Street – a three story, 185,171 s.f. Class A office building located
in Boston, MA

n
17600 Gillette – a two story, 98,925 s.f. Class A office building located in
Irvine, CA

n
550 Terry Francois – a 6-story, 282,773 s.f. Class A office building located in
San Francisco, CA

n
Riverside Center – a 508,368 s.f. Class A office building located in Boston, MA

n
2300 Main – a 132,064 s.f. Class A office building located in Los Angeles, CA

n
Markets at Tower Center – a 317,000 s.f. open-air retail center located in
Jacksonville, FL

n
Avenue Murfreesboro – a 758,963 s.f. (794,019 s.f. with outparcels) open-air
regional lifestyle center located in Murfreesboro, TN

n
The Rim - a 1,068,318 s.f. (914,000 s.f. currently owned) market power center
located in San Antonio, TX

n
Campus at Marlborough – a four building, 532,246 s.f. office complex located in
Marlborough, MA






Schedule 5.11-1



--------------------------------------------------------------------------------




Schedule 6.01
EXISTING INDEBTEDNESS
[a1788138v8houchasehin_image1.gif]



Schedule 6.01-1
 

--------------------------------------------------------------------------------




Schedule 6.02
EXISTING LIENS
See Schedule 6.01.



Schedule 6.02-1
 

--------------------------------------------------------------------------------




Schedule 6.08
EXISTING RESTRICTIONS
NONE



Schedule 6.08-1
 

--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        _____________________________
2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]
3.    Borrower:        Hines Global REIT Properties LP
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
_______________, 2015 among Borrower, the Lenders parties thereto,
Administrative Agent, and the other agents parties thereto

6.    Assigned Interest:    _____________________________

Exhibit A-1



--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:

Exhibit A-2



--------------------------------------------------------------------------------






[Consented to and] Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By:_________________________________
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By:________________________________
Title:

Exhibit A-3



--------------------------------------------------------------------------------






ANNEX 1
[__________________]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and

Exhibit A-4



--------------------------------------------------------------------------------




Assumption by any Electronic System shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of Texas.





Exhibit A-5



--------------------------------------------------------------------------------




EXHIBIT B
LIST OF GUARANTORS
1.
Hines Global REIT, Inc., a Maryland corporation

2.
Hines Global REIT 100/140 Fourth Ave LLC, a Delaware limited liability company

3.
Hines Global REIT 9320 Excelsior LLC, a Delaware limited liability company

4.
Hines Global REIT 250 Royall LLC, a Delaware limited liability company

5.
Hines Global REIT 17600 Gillette LP, a Delaware limited partnership

6.
Hines Global REIT 550 Terry Francois LP, a Delaware limited partnership

7.
Hines Global REIT Riverside Center LLC, a Delaware limited liability company

8.
Hines Global REIT 4875 Town Center LLC, a Delaware limited liability company

9.
Hines Global REIT 2300 Main Street LP, a Delaware limited partnership

10.
Hines Global REIT 2615 Med Center Parkway LLC, a Delaware limited liability
company

11.
Hines Global REIT Marlborough Campus I LLC, a Delaware limited liability company

12.
Hines Global REIT San Antonio Retail I LP, a Delaware limited partnership




Exhibit B-1
 

--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF GUARANTY
THIS GUARANTY dated as of _______________ executed and delivered by each of the
undersigned, whether one or more, (all each a “Guarantor” and, collectively, the
“Guarantors”), in favor of (a) JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Amended
and Restated Credit Agreement dated as of _______________, 2015, by and among
HINES GLOBAL REIT PROPERTIES LP (the “Borrower”), the financial institutions
party thereto and their assignees in accordance therewith (the “Lenders”), and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms, the “Credit Agreement”)
and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, each Guarantor other than the REIT is a Subsidiary of the Borrower or
of the REIT;
WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder.

Exhibit B-1-1



--------------------------------------------------------------------------------




Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

Exhibit B-1-2



--------------------------------------------------------------------------------




(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full. The REIT hereby represents and warrants to the Agent and the Lenders that
(a) the REIT will comply with all laws, rules, regulations and orders of any
Governmental Authority required to maintain, and will at all times qualify as
and maintain, its status as a real estate investment trust under Section
856(c)(1) of the Code, and (b) each of the REIT’s Subsidiaries that is a
corporation is a “qualified REIT subsidiary” under Section 856 of the Code.
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell, support
or other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Exhibit B-1-3



--------------------------------------------------------------------------------




Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
Section 11. Taxes. Each Guarantor hereby acknowledges and agrees that the terms
of Section 2.17(a) of the Credit Agreement shall be binding on such Guarantor as
though such Guarantor were a party thereto.
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, from and after
an Event of Default under the Credit Agreement each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender to or for the credit or the account of any Guarantor against any
of and all the obligations of such Guarantor now or hereafter existing under
this Guaranty held by such Lender then due and payable. Each Guarantor agrees,
to the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Note, whether or not acquired pursuant to the
applicable provisions of the Credit Agreement, may exercise rights of setoff or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Guarantor in the
amount of such participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent

Exhibit B-1-4



--------------------------------------------------------------------------------




transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
SECTION 17. JURISDICTION, VENUE.
(a)    EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER IN ANY OTHER APPROPRIATE JURISDICTION. FURTHER, EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(b)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

Exhibit B-1-5



--------------------------------------------------------------------------------




Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person, except to the
extent of transfers expressly permitted under the Credit Agreement.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS) IS LIABLE FOR
THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS AND LIABILITIES OF
EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER OTHER LOAN DOCUMENTS.
SECTION 24. WAIVER OF JURY TRIAL. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE GUARANTORS, THE AGENT AND THE
LENDERS ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY
COURSE OF

Exhibit B-1-6



--------------------------------------------------------------------------------




CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF
THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED IN THE LOAN DOCUMENTS.
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. Each
Guarantor’s address for notice is set forth below its signature hereto.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 28. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
Section 29. Unencumbered Pool. If any Guarantor owns an Eligible Qualified
Property in the Unencumbered Pool, then such Guarantor agrees:
(a)    that it will not grant or allow to exist any Lien on such property other
than Permitted Encumbrances; and
(b)    that it is bound by, and will not enter into any restrictive agreements
prohibited by, Section 6.08 of the Credit Agreement.

Exhibit B-1-7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
(GUARANTOR)
By:    
Name:    
Title:    
Address for Notices:
c/o Hines Global REIT Properties LP
2800 Post Oak Blvd., Suite 4800
Houston, Texas 77056
Attention: Sherri Schugart and Jason Maxwell



Exhibit B-1-8



--------------------------------------------------------------------------------




EXHIBIT C


FORM OF [REVOLVING] [TERM] NOTE
$_________________    __________, 2015
FOR VALUE RECEIVED, HINES GLOBAL REIT PROPERTIES LP, a Delaware limited
partnership (“Maker”), promises to pay without offset or counterclaim to the
order of [insert name of Lender] (“Payee”), the principal amount equal to [the
Term Loan Amount] [the lesser of (x) __________________________ ($_____________)
or (y) the outstanding amount advanced by Payee as a Revolving Loan] under the
Credit Agreement (as hereinafter defined), payable in accordance with the terms
of the Credit Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
[Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Revolving Loan Commitments.]
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents).

Exhibit C-1
 

--------------------------------------------------------------------------------






Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.
HINES GLOBAL REIT PROPERTIES LP
By:    Hines Global REIT, Inc.,
General Partner
By:                        
Name:                        
Title:                        



Exhibit C-2
 

--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF SWINGLINE NOTE
$50,000,000.00    __________, 2015
FOR VALUE RECEIVED, HINES GLOBAL REIT PROPERTIES LP, a Delaware limited
partnership (“Maker”), promises to pay without offset or counterclaim to the
order of ________________________________ (“Payee”), the principal amount equal
to the lesser of (x) Fifty Million Dollars ($50,000,000.00) or (y) the
outstanding amount advanced by Payee as a Swingline Loan under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Revolving Loan Commitments.
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents).

Exhibit C-1-1
 

--------------------------------------------------------------------------------




Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.
HINES GLOBAL REIT PROPERTIES LP
By:    Hines Global REIT, Inc.,
General Partner
By:                        
Name:                        
Title:                        



Exhibit C-1-2
 

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE
[TO BE UPDATED]
[Date]
JPMorgan Chase Bank, N.A.,
10 South Dearborn
IL1-0958
Chicago, Illinois 60603
Attn: Manager, Real Estate Group
Re:    Hines Global REIT Properties LP
Compliance Certificate for _______ through __________
Dear Ladies and Gentlemen:
This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hines Global REIT Properties LP (the “Borrower”), the financial
institutions party thereto, as lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent. All capitalized terms used in this Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Compliance
Certificate shall have the meanings set forth for such terms in the Credit
Agreement. All Section references herein shall refer to the Credit Agreement.
I hereby certify that I am the [chief financial officer] [principal accounting
officer] [chief operating officer] [treasurer] [controller] of Hines Global
REIT, Inc., and that I make this Certificate on behalf of the REIT. I further
represent and certify on behalf of the REIT as follows as of the date of this
Compliance Certificate:
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the REIT and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.

Exhibit D-1



--------------------------------------------------------------------------------






Attached hereto as Schedule B is a schedule of the amount, maturity, interest
rate and amortization requirements for the outstanding Indebtedness. As of the
last day of the Reporting Period, the amount of Indebtedness was $_____________,
the amount of Secured Debt was $_____________, the amount of Indebtedness other
than Secured Debt was $_____________, and the amount of Secured Recourse Debt
was $_____________.
Attached hereto as (x) Schedule C-1 is a detailed calculation of Interest
Expense for the Reporting Period, which amount was $__________, (y) Schedule C-2
is a detailed calculation of Interest Expense on Unsecured Debt for the
Reporting Period, which amount was $__________, and (z) Schedule C-3 is a
detailed calculation of the Interest Expense and principal paid on Indebtedness,
which aggregated $__________.
Attached hereto as Schedule D is a detailed calculation of EBITDA for the
Reporting Period, which amount was $___________.

Exhibit D-2



--------------------------------------------------------------------------------






As of the last day of the Reporting Period:
1.    Ratio of Secured Debt to Total Asset Value:
(a)    Indebtedness secured by a Lien    $___________
(b)    Value of Real Property                            $___________
(c)    Cash and cash equivalents excluding tenant
security and other restricted deposits    $___________
(d)    Investments in loans    $___________
(e)    Investments in real estate related Unconsolidated
Affiliates    $___________
(f)
Earnest money deposits for Real Property acquisition

(limited to 5% of Total Asset Value)    $___________
(g)
Total Asset Value ((b) + (c) + (d) + (e) + (f)) but the

aggregate value of International Real Property is limited
to 55% of Total Asset Value,                        $___________
(h)
Ratio of Secured Debt to Total Asset Value    _________%

(as a percentage, (a) ÷ (g))
2.    Ratio of Secured Recourse Debt plus Subordinated Debt to Total Asset
Value:
(a)    Secured Recourse Debt    $___________
(b)
Subordinated Debt    $___________

(c)
(a) + (b)    $___________

(d)
Total Asset Value    $___________

(e)    Ratio of Secured Recourse Debt plus Subordinated
Debt to Total Asset Value (as a percentage, (c) ÷ (d))    _________%

Exhibit D-3



--------------------------------------------------------------------------------






3.    Debt Service Coverage Ratio:
(a)    EBITDA    $___________
(b)
Capital Expenditure Reserve    $___________

(c)    (a) - (b)    $___________
(d)    Principal and interest paid on Indebtedness    $___________
(e)    Debt Service Coverage Ratio ((c) to (d))    _______ : 1.00
4.    Net Worth:
(a)    Total Asset Value    $___________
(b)    Indebtedness    $___________
(c)
Net Worth ((a) - (b))    $___________

5.    Unencumbered Interest Coverage Ratio:
(a)    Net Operating Income for the Unencumbered Pool, less
Capital Expenditure Reserve for each such property    $___________
(b)
Actual Interest Expense on Unsecured Debt other than

Subordinated Debt    $___________
(c)
Assumed interest due on Unsecured Debt other than

Subordinated Debt at 5.50% per annum    $___________
(d)
Greater of (b) or (c)    $___________

(e)    Unencumbered Interest Coverage Ratio ((a) to (d))    ______ : 1.00
6.    Unencumbered Value Ratio:
(a)    Unsecured Debt other than Subordinated Debt    $___________
(b)    Value of the Unencumbered Pool    $___________
(c)    Unencumbered Value Ratio (as a percentage,
(a) ÷ (b))    _______%
7.    Ratio of Indebtedness to Total Asset Value:
(a)    Indebtedness    $___________
(b)    Total Asset Value    $___________
(c)    Ratio of Indebtedness to Total Asset Value Ratio
(as a percentage, (a) ÷ (c))    _______%

Exhibit D-4



--------------------------------------------------------------------------------






8.    Investment Limitations:
(a)    (i)    Investments in Unconsolidated Affiliates    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    _______%
(b)    (i)    Investments in notes receivable secured by real estate or
ownership interests    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    _______%
(c)    (i)    Investments in undeveloped land    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    _______%
(d)    (i)    Investments in property under construction or
development    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    _______%
(e)    (i)    Investments in undeveloped land, Unconsolidated
Affiliates, property under construction or
development and notes receivable    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    _______%
This Compliance Certificate has been executed and delivered as of the date set
forth above.
HINES GLOBAL REIT, INC.
By:                        
Name:                        
Title:                        



Exhibit D-5



--------------------------------------------------------------------------------




EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



Exhibit E-1-1



--------------------------------------------------------------------------------




EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



Exhibit E-2-1



--------------------------------------------------------------------------------




EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) an
IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or an IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



Exhibit E-3-1



--------------------------------------------------------------------------------




EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) an IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



Exhibit E-4-1

